Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 1 of 158 PagelD #: 6585

TAPE #134

20:25:54:09

20:25:59:26

PG.55

it-- from what I learned, the person that
pissed off the most had to deal with the

semen.

You know they'd get ‘em aroused, get 'em
going, stop, get 'em aroused, get ‘em going,
stop, get ‘em aroused, get ‘em going, stop.
The person that--

(OFF-MIC CONVERSATION)

* * *END OF SIDE A* * *

* * *SIDE B BLANK* * *

* * *END OF TRANSCRIPT* * *

APP. Oo69o4
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 2 of 158 PagelD #: 6586

TAPE #135

**TRANSCRIBER'S NOTE:

20:00:00:21

20:00:06:13

20:00:09:01

20:00:29:05

pete We 135

HIT THE GROUND RUNNING FILMS
"CAPTURING THE FRIEDMANS"
INTERVIEW WITH GREGORY DOE

CORRESPONDENT: ANDREW JARECKI

PRODUCER: NOT IDENTIFIED

QUESTIONER COMPLETELY OFF MIC. BEST EFFORT
FOLLOWS. **
(OFF-MIC CONVERSATION)
(QUESTIONER INAUDIBLE)
GREGORY DOE:
No, just-- just how-- how the other people
been just, you know, recalling their
instant-—- their-- their experiences and
everything. ‘Cause I knew each person
experienced it differently. 'Cause-- I
don't know if being-- I'm not one of the-- I
don't know-- did you ever hear of one of the

favorites.

Did you ever hear that-- have you heard that

terminology? One of the favorites. Not

APF. o695
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 3 of 158 PagelD #: 6587

TAPE #135

20:00:46:11

20:00:51:16

20:01:09:16

PG.2

being one of them, I don't know if I was
less molested, more molested. But I think
because I wasn't one of the favorites, I got
away cleaner than-- more or less damage than
the other people. And-- I don't know.
ANDREW JARECKI:
So what's an example of something that would
happen to somebody that wasn't a favorite?
GREGORY DOE:
Level of molestation. They'd get gang raped
I think more. There'd be more-- sodomized
more. You know more time. Instead of just
jerking, he'd have to take the semen,
everything, and just be a vi-- be abused
more in a given timeframe than another

person.

Like I only have to deal with Jesse fondling
me one day. The other guy-- if they have--
deal with Jessie getting his dick up his

ass. So--

APP, o6cg9G
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 4 of 158 PagelD #: 6588

TAPE #135 PG.

GREGORY DOE:
20:03:13:27 I was raped-- I'd say a good 30, 40 times.
I-- that's-- that's just a ballpark figure,
average. I sucked the man's penis I'd have
to say about 20, 25 times. Felt his hand

down my pants 40, 50 times.

20:03:28:21 Just-- it was something that just was a
routine thing you just deal with. And it
would be like go to computer class, have
this done. Leave. Next week. Go to

computer class. Have this done.

20:03:40:26 Between January and June, you're looking at
four weeks. January, February, March,
April, May, June. What, six months? 24
times. Amount of times. Sometimes you'll
get (SLAPPING) doubles. Sometimes you'd be
go in at 4:30, (SLAPPING) get raped. Come
back at 5:15, (SLAPPING) have it again.
(SLAPPING) Sometimes a double whammy within

one time. It depends, as I said, on their

APP. o700
Case 2:06-cv-03136-JS

TAPE #135

20:04:01:19

20:04:19:24

20:04:31:25

20:04:53:05

Document 41-12 Filed 01/28/21 Page 5 of 158 PagelD #: 6589

PG.7

mood, their experience, how much they wanted
this and that.

(OFF-MIC CONVERSATION)

ANDREW JARECKT:
You know, was there ever a time during the
year and a half where you were just like,
"I've had it. I'm not going back." Or did
you ever kind of break out and say, "Okay,
this time I'm gonna skip the class or
something."

GREGORY DOE:
I did at one point become very rebellious--
in the middle of fifth grade. My mother
said, "You're fucking going back to that
class, ‘cause my prestige is on the line.
And because of that, I am going to fucking
make you go to this class. I paid all this
money. Your father works hard for a living.
Go." That was-- my rebellion (SLAPPING) was

to my parents, not to Arnold.

I could not be rebellious to Arnold because

APP. O701
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 6 of 158 PagelD #: 6590

TAPE #135

20:05:13:24

20:05:33:21

20:05:34:28

PG.8

he, in my mind, could kill my parents.
Being rebellious to him would not be good.
Being rebellious to my parents, stopping
payment, would have prevented me from going.
And thus I'd be able to save myself and my
parents. But it would-- it inevitably-- it
did not happen.

ANDREW JARECKI:
Now-~ you know and I understand you have
like a lot of conflicting feelings about
this because it's natural, I think. But,
you said that sometimes that Arnold was, you
know, somebody that you kind of hated and
feared. But then other times you've said
that you would sort of-- he would-- became a
little bit of a father figure to you.

GREGORY DOE:
Uh-huh (AFFIRM).

ANDREW JARECKI:
If you could describe that? The two-- the

two--

APP. Oo702
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 7 of 158 PagelD #: 6591

TAPE #135

20:05:36:12

20:05:58:20

20:06:15:12

PG.9

GREGORY DOE:

The t-- it was because Arnold would be like,
"I'm sorry. I have to do this. But you
deserve it." And then he'd be like very
caring afterwards. “Oh, are you okay with
this? Are you doing this with this?" You
know, he became-- in my mind, because he
would be like, "Okay, I have to punish you.
But yet I'll comfort you at the same time.

I'll hate and love you at the same time."

And that became kind of in my mind, a fucked
up view, saying, “Wow, Arnold cares about
me. I-- I don't wanna make Arnold mad, so
if I don't make Arnold mad, he'll molest me
less. And then he'll be good to me, so
he'll kind of be like my father. But if I
make Arnold mad, then Jesse will molest me.

And thus they became mad."

So it was always trying to make Arnold and

Jesse happy. And we'd make them happy by

APP. 0703
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 8 of 158 PagelD #: 6592

TAPE #135

20:06:23:12

20:06:29:17

20:06:31:02

20:06:32:04

20:06:42:10

PG.10

them letting molest us (SIC).

ANDREW JARECKI:
Now-- was there a-- anyone else-- or that's
is-- was anyone else involved in classes in
any (UNINTEL) ?

GREGORY DOE:
Outside the two of them?

ANDREW JARECKTI:
Yeah.

GREGORY DOE:
Ross Goldstein, that I remember for a fact,
that should have died. Hopefully the
cancer-- cancer should have gotten you Ross,
but it didn't. Oh, hope you die anyway you

piece of shit.

But-- it was to the point that he would come
in, be Jesse's friend. He'd fondle me. He
wasn't-- he didn't rape me so much. But he-
~ he had a part-- a part in it. That is

kind of cloudy, but I do remember him being

there.

APP. Oo704
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 9 of 158 PagelD #: 6593

TAPE #135

20:07:00:15

20:07:03:25

20:07:12:24

20:07:22:09

20:07:24:16

20:07:27:07

PG.11

ANDREW JARECKI:
And what do you remember-- like what did he
do when the classes were going on?

GREGORY DOE:
He'd be there, hanging out. "Hey, what's
going on. How're you doing?" Jesse would
be like, “Hey, guys, what's going on?" He'd
caress~~- he'd brush my pants, brush my this,

brush that.

And just-- you know, just fondle to a
degree. Be in it but not be in it. Be on
the surface but yet pull out at the same
time.

ANDREW JARECKI:
And what was the relationship between Jesse
and Ross?

GREGORY DOE:
They were best friends. They were high
school buddies.

ANDREW JARECKI:

Saying that Jesse and--

APP. 0705
Case 2:06-cv-03136-JS

TAPE #135

20:07:27:29

20 207243 3:01

20:07:44:18

ZO). 07356): 09

20:08:08:12

Document 41-12 Filed 01/28/21 Page 10 of 158 PagelD #: 6594

PG.12

GREGORY DOE:
Jesse and Ross were high school buddies that
basically-- he probably was molested by--
Ross was probably molested by Arnold.
Thought it was okay. So they-- were in it
together.

ANDREW JARECKI:
Did you ever see them around the town?

GREGORY DOE:
I never saw Ross around town, no. Ross
lived about seven houses down from Jesse.
Came over every Friday. “Hey, what's going
on? How are you doing?" Dah, dah, dah.

And that'd be it.

So that was the extent of Ross. I mean Ross

had a part but didn't have a part. I was

raped by Ross once, I'd have to say, in my

whole two year-- year and a half experience.
ANDREW JARECKT:

Did he seem like he knew what he was doing?

Like that was something that he'd done--

APP. O706
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 11 of 158 PagelD #: 6595

TAPE #135

20:08:11:05

20:08:11:06

20:08:11:17

20:08:25:04

20:08:34:19

20:08:37:26

20:08:39:02

PG.13

GREGORY DOE:
Ross didn't--

ANDREW JARECKI:
--before?

GREGORY DOE:
--enjoy it, but-- yet he was doing it
because he was probably friends with Jesse.
He probably programmed to be, "Oh, I need to
molest by-- "'cause Arnold did it so much.
And because of that-- he was probably
programmed because of it.

ANDREW JARECKI:
Now-- were there any other, you know,
teenagers or anybody else that you knew, you
know, wasS-- was ever in the class?

GREGORY DOE:
Molesters or-- or victims?

ANDREW JARECKI:
Oh, let's say molesters?

GREGORY DOE:
No. That's all that I can recall. I do not

remember any other people that were a part

APP. O707
Case 2:06-cv-03136-JS

TAPE #135

20:08:53:24

20:08:56:26

20:09:08:08

20:09:09:29

20:09:17:28

Document 41-12 Filed 01/28/21 Page 12 of 158 PagelD #: 6596

PG.14

of it. Jesse, Ross and Arnold, I remember
were the three people that abused me. I do
not remember any other people that were--
that got to me.
ANDREW JARECKI:
And how frequently was Ross in the class?
GREGORY DOE:
Ross, I'd have to say, about once every
three, four weeks. He was Uncle Ross.
"Hey, Uncle Ross, how you doing?" You know.
Just come out and hang out. Say, “Hey, how
you doing," and everything. You know.
ANDREW JARECKI:
Did they ever have a reason why he was
there?
GREGORY DOE:
No. Never specific. Just wanted to hang
out, have a good time. His good time was
molesting people, which is sick.
ANDREW JARECKI:
Just to change the subject for a second,

that-- there were these-- computer games--

APF. Oo708
Case 2:06-cv-03136-JS

TAPE #135

20:09:34:10

20:09:35:06

20:09:35:11

20:09:50:13

20:09:57:01

Document 41-12 Filed 01/28/21 Page 13 of 158 PagelD #: 6597

PG.15

that were discussed in-- during the course
of the case. There were, you know lots--
there were tons of computer games going
around at the time, obviously. But these
were sexual computer games or--

GREGORY DOE:
Is that--

ANDREW JARECKI:
What do you remember about that?

GREGORY DOE:
The sexual computer games were defin-- were
confined to the class. There was two-- disk
things. Home games. School games. School

games were the naked girls and everything.

"Cause Arnold had a system where, "Oh, no."
If I were to take it home, Mommy and Daddy
would see, "Oh, I got this from the computer

class." Then they'd think something.

But you brought home normal games as a front

to basically hide his operation. We'd

APP. o709
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 14 of 158 PagelD #: 6598

TAPE #135

20:10:11:28

20:10:22:07

20:10:35:18

20:10:40:03

PG.16

basically do the games where there would be
naked girls and everything-- in the computer

class.

But I remember on time I slipped on the
games out. I brought it home and
everything. And I copied it and Arnold
found out. Because of that, I was raped by
him and Jesse at the same time as punishment

to that.

I never did it again. He made me format it.
I formatted it. I had to bring my computer
and show him that I haven't brought it home.
So he was absolutely positive, 100 percent,
that it was not touched at all any way,
form, shape, whatsoever.

ANDREW JARECKI:
And how did he know that you brought it
home?

GREGORY DOE:

‘Cause the-- he accounted for all of the

APP. o710
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 15 of 158 PagelD #: 6599

TAPE #135

20:10:53:28

20:10:55:26

20:11:03:24

20:11:06:20

20:11:09:21

20:11:20:15

PG.17

disks that were there. And since he flipped
through and was like, "Who the fuck took
this? Tell me now or I'm gonna kill you
all." And he had a knife and he was waving a
knife around. I was like, "I did it. I did
it. I did it."

ANDREW JARECKI:
And so your-- it wasn't because your parents
had found it?

GREGORY DOE:
No-- my pare-- I-- I was hoping maybe my
parents would find it the hell would have
ended. But it didn't.

ANDREW JARECKI:
What? You could have shown it to them. Do
something like that?

GREGORY DOE:
I was too afraid.

(OFF-MIC CONVERSATION)

ANDREW JARECKTI:
We were talking about the computer games.

So we-- we covered the-- what are the

APP. o711
Case 2:06-cv-03136-JS

TAPE #135

20:11:36:07

20:11:36:15

20:11:37:12

20:11:48:25

20:12:05:02

Document 41-12 Filed 01/28/21 Page 16 of 158 PagelD #: 6600

PG.18

computer games you were allowed to bring
home. And those were like, you know,
whatever the traditional computer games that
most people were using. What about the was
ones that were strictly for--

GREGORY DOE:
Strict--

ANDREW JARECKT:
--the class?

GREGORY DOE:
--were strictly for class were of naked
women. I remember one time you were in an
airplane. If you scored, you'd get to see a

woman's clothes fall off. Strip poker.

A guy getting his dick rammed up a girl's
ass. Uncle Harry and Sons was a game.
There was just a lot of games that were
inappropriate for 10-years-old that a parent
saw. (YAWNS) The flip (PH).

ANDREW JARECKTI:

And-- now how were the games presented to

APF. 0712
Case 2:06-cv-03136-JS

TAPE #135

20212:12:02

A) meshes

20:12:36:25

20:12:44:11

Document 41-12 Filed 01/28/21 Page 17 of 158 PagelD #: 6601

PG.19

you or how did you get access to the games
that were (UNINTEL).

GREGORY DOE:
There was-- there was a file. There was a
disk thing that computers games and regular
games. It was computer games. "Oh, yeah.
Okay, game time." Everybody would pull out

a game and start playing it.

You know that was like to calm us down. To
make sure that we weren't un-- unnormal in
front of our parents to the point where,
"Oh, no. They got molested." No, it was

the normal time.

The games calmed us down. It would be like,
"Okay, now the-- the rape session's over.
It's gonna happen next week." The games

calmed us down.

Then-- that'd be like about 5:30, 5:40.

Then we'd actually learn something for 20

APP. o713
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 18 of 158 PagelD #: 6602

TAPE #135

20:12:59:06

20:13:13:19

20:13:29:11

PG.20

minutes and go home. So my parents were
paying for me to learn 20 minutes of
computer class, hour and 40 minutes of
molestation. So (MAKES NOISE) it was a good
deal they were getting.

ANDREW JARECKI:
Yeah, it was (UNINTEL PHRASE). Now the--
how did the computer-- how did those dirty
computer games, how did those get-- shown?
Were you just allowed to put those in
yourself? I mean would you just do that?

GREGORY DOE:
Yeah, it was basically pick and choose.
What you wanted. Well, there was a
breakdown: (SLAPPING) women, molestation.
Some people (SLAPPING) have to do
molestation. Some people have to do women.
But just as long as we picked an even
number, they really didn't care. There was
no specific set way on what happened.

ANDREW JARECKI:

Now what is it-- when you say some people

APP. o714
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 19 of 158 PagelD #: 6603

TAPE #135

20:13:32:16

ZO0 3S 27

20:13:54:29

2031-3255: 28

20:13:56:19

PG.21

were gonna have to-- (UNINTEL PHRASE) ?

GREGORY DOE:
There were games that were-- showed boys
getting molested-- the object would be like
to get boys molested by guys. And then
there would be just some girls that would
just be like, you know, “Show your titties
(SIC). Show your pussy." Through-- you
know, Strip poker, (SLAP) aiming a water
gun, you shoot this, they lose that. Stuff
like that.

ANDREW JARECKI:
And then there were some games that were
specifically molestations?

GREGORY DOE:
Yes.

ANDREW JARECKI:
Tell me about that.

GREGORY DOE:
Those games were-- geared towards like if
you had 'em-- less molestation session you

had to watch those to reinforce the value

APP. 0715
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 20 of 158 PagelD #: 6604

TAPE #135

20:14:23:05

20:14:32:27

20:14:34:06

20:14:35:24

20:14:38:20

PG. 22

that you were still being molested, that you
were still subjected to our control. It
would be like-- a big guy and a little boy
and you'd have to like shoot the dart.

"Show us your penis."

You'd have to answer questions and if you
got-- you answered the questions it would
show in the end this guy getting raped by
this guy. A boy getting raped by this man.
ANDREW JARECKI:
Do you remember the name of that game?
GREGORY DOE:
No.
ANDREW JARECKTI:
Do you remember the names of any of the
molestation kind of games as opposed to-- ?
GREGORY DOE:
I remember Uncle Harry and Sons was a game--
was a name that-- came out and I remembered.
It was just a game that, you know, I think I

frequently used a lot. That-- that name

APF. O716
Case 2:06-cv-03136-JS

TAPE #135

20:14:55:07

20:14:58:07

20:15:12:05

20:15:25:01

Document 41-12 Filed 01/28/21 Page 21 of 158 PagelD #: 6605

PG.23

sticks out in my mind. I don't know what it
remembers or anything but that name does
stick out in my mind.

ANDREW JARECKI:
So, there were two kinds of games?

GREGORY DOE:
Regular games, classroom games. And in the
classroom games was the molestation games,
regular girl games. Girl games were people
that got raped and everything. They'd just
be like, "Oh, yeah, we show our titties,

whatever."

Molestation games were the people that got
the less of. So, in any way you were
getting visually or you were getting it
physically. You were getting molested
mentally or physically all the time
consistently. Bombarded. So, they covered
all aspects.

ANDREW JARECKI:

Now, when you say that molestation games

APP. Oo717
Case 2:06-cv-03136-JS

TAPE #135

20:15: 30:08

20:15:49:21

20:15:54:18

Document 41-12 Filed 01/28/21 Page 22 of 158 PagelD #: 6606

PG.24

were people that got the less of tell me
what you mean by that?

GREGORY DOE:
You got fondled. You got a blow job. You
didn't get gang raped. You didn't get it in
the ass that time. You were-- on their sick
level you were not molested to the full
potential so they have to visually reinforce
it. That's the-- the molestation games were
about.

ANDREW JARECKI:
And when you talk about gang rape what--
what constitutes a gang rape as opposed to a
regular rape?

GREGORY DOE:
Getting it in the ass and the mouth the same
time. The-- getting gang raped is defined
is getting it in the ass and the mouth at
the same time rather than just the ass. And
getting gang raped was a penalty for not
showing up, for misbehaving, for being a

smart ass, you know? That was their way of

APF’. o718
Case 2:06-cv-03136-JS

TAPE #135

20:16:11:25

20° 16F13:12

20:16:25:23

20:16:34:21

Document 41-12 Filed 01/28/21 Page 23 of 158 PagelD #: 6607

PG.25

punishing you.

ANDREW JARECKI:
And did that happen to you many times?

GREGORY DOE:
That happened to me about two, three times.
And I hated it so I fell in line. And I
became rebellious to my parents, not to them
anymore ‘cause I knew that they had control
and power over me.

ANDREW JARECKI:
Now, the-- let's go back to the laundry
basket for a second. The-- what was that
signal or how did you figure it out-- over
time?

GREGORY DOE:
What-- over time was I realized that as the-
- laundry basket came in-- she'd come with a
bag full of laundry. The door would close,
shades would come down, we'd start to get
molested. And then I realized when she came
back the shades would come back and the

molestation would stop and everything would

APF. 0719
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 24 of 158 PagelD #: 6608

TAPE #135

20:16:54:17

20:17:19:03

20:17:21:00

PG. 26

go back to normal.

And-- and I figured-- and-- being okay-- if
this event happens then this happened. I
realized that she would be doing the laundry
basket and then she would-- and that would
be a signal that we would be getting
molested. So, evidently she knew what was
going on and she was a part of it because if
she wouldn't have shown up a laundry basket
none of the molestation would start to
happen.

ANDREW JARECKT:
So, that-- what-- what was your feeling
about that? What did that mean to you?

GREGORY DOE:
The feeling that she knew what was going on.
She was married and yet she was approving of
it but she wasn't in it. So, that made me
even angrier because she wasn't a part of it
and she wasn't doing anything to stop it.

And that she was a mother and she had kids

APP. 0720
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 25 of 158 PagelD #: 6609

TAPE #135

20:17:46:18

20:17:47:24

20:17:56:01

20:18:04:18

20:18:20:08

PG.27

and her kids were doing this. Her own flesh
and blood was molesting other children.
ANDREW JARECKI:
So, the fact that she was okay with it--
GREGORY DOE:
She was okay-- she approved of it in her own
way.
ANDREW JARECKT: .
Now-- is there anything else that-- that you
remember about her role-- how she--
GREGORY DOE:
She was just basically just there to make
sure that the parents weren't there and
everything. She'd come in, give the okay to
be molested, give the okay to stop and that
was-- that was their link to the outside
world. 'Cause they were too fucked up in
the head and they were gang raping us to
know what was going on. And that was their
lifeline back to reality.
ANDREW JARECKI:

What was-- in terms of their threatening,

APP. O721
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 26 of 158 PagelD #: 6610

TAPE #135

20:18:32:09

20:18:50:08

20:18:55:17

PG.28

you know, you mentioned at one time Arnold
had knives or that they had said a lot of
things that were pretty scary. What was
their best way of enforcing their fear?

GREGORY DOE:
The gang rape. The raping-- the gang rape,
getting molested up the ass, getting
molested in the mouth, being told that
you're nothing. A lot of verbal screaming.
That was their best way. To know that we
hated getting gang-- I hated getting gang
raped they used it to reinforce that they
are all powerful and there is nothing I can
do against them.

ANDREW JARECKI:
Did they ever use any kind of implements?
You know, did they ever threaten you with
anything physically?

GREGORY DOE:
Well, one time I was rebellious they threw
me down and they raped me. That was their

forcing that we know who you are, we know

APP. O722
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 27 of 158 PagelD #: 6611

TAPE #135

20:19:06:29

20:19:08:00

20:19:10:26

20:19:11:00

20:19:22:03

20:19:36:09

PG.29

where you live and if you say anything we're
gonna kill you.

ANDREW JARECKI:
Did they ever have any-- did they ever have
a gun or--

GREGORY DOE:
No. No.

(OVERTALK)

GREGORY DOE:
They never had any gun or any machete. They
just-- he had a regular knife once that he
waved around and everything. I felt like
taking that knife and lunging him the throat
with it. I was so tempted to do it. I

wanted to kill him. I wanted to so badly.

But that fear of my parents being dead, that

they would run and retaliate on my parents

was enough for me to stop. They operated on

fear and they thrived on fear and it worked.

"Cause when you fear-- you-- knowledge if

APP. 0723
Case 2:06-cv-03136-JS

TAPE #135

20:19:52:23

20:19:55:04

20:19:56:08

20:20:14:05

20:20:18:26

20:20:26:02

Document 41-12 Filed 01/28/21 Page 28 of 158 PagelD #: 6612

PG. 30

power and if fear is one of the most
powerful emotions. And if you fear
something you have control. It's when the
fear stopped and somebody spoke up they lost
the control.

ANDREW JARECKI:
I want to ask you--

(OFF MIC CONVERSATION)

ANDREW JARECKI:
I want to ask you about three or four
specific computer games that might have gone
under the heading of-- the-- you know,
pornographic of molestation. Did you ever
hear of a computer game called Joe and His
Uncle?

GREGORY DOE:
No, I did not.

ANDREW JARECKI:
Did you ever-- hear of a computer game
called Uncle Bob's Game Parlor?

GREGORY DOE:

No.

APP. Oo724
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 29 of 158 PagelD #: 6613

TAPE #135

20:20:27:24

20:20:28:22

20:20:30:13

20:20:33:24

20:20:45:04

20:20:47:16

20:20:49:20

20:20:50:02

PG.31

ANDREW JARECKI:
One called Kid Talk?

GREGORY DOE:
No.

ANDREW JARECKI:
One called Boy Sex Bingo?

GREGORY DOE:
No.

ANDREW JARECKI:
Did-- you ever hear about one called
Stroker?

GREGORY DOE:
Yes.

ANDREW JARECKT:
What do remember about that?

GREGORY DOE:
It was just-- the-- point of the game was
the man had to get the boy's clothes off to
get to get the penis stroked, kind of like
the name of it is what I remember. And that
man-- the boy was standing here, the man was

standing here and you had to do certain

APP. 0725
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 30 of 158 PagelD #: 6614

TAPE #135

20:21:22:26

20:21:24:10

20:21:29:12

20:21:41:29

PG.32

objects-- answer certain questions. Words
start rubbing the guy's penis like this and
the man would start molesting it and if the
boy was bad he'd have to turn around and
he'd take it in the ass.

ANDREW JARECKT:
And what about-- Strip Poker?

GREGORY DOE:
That was girls.

ANDREW JARECKI:
Now, you do you remember any specific
episode of seeing-- you know, you don't have
to say who but-- do you remember something
specific where you thought something
happened to someone else and you were like
really freaked out by it or--

GREGORY DOE:
The first time that I saw somebody else come
out of the bathroom being molested-- I was
like, "Oh, no." And then I went in for my
first session. And then I was like, "Oh,

no. What happened." And this is what

APP. O726
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 31 of 158 PagelD #: 6615

TAPE #135

20:21:55:13

20:21:57:13

20:22:20:12

20:22:47:12

20:22:55:13

PG.33

happened.

ANDREW JARECKI:
And the first time you saw them coming out
you--— knew?

GREGORY DOE:
I-- turned pale white and I knew that I was-
- in fucking trouble in my mind. And I got
raped and-- I was like, "Oh, shit." And I
knew that it was something that was gonna
live with me for the rest of my life. And
I've had to deal with that every time--

(OFF MIC CONVERSATION)

ANDREW JARECKT:
What was the-- just for layout what was the-
- the bathroom was next to Jesse's room?

GREGORY DOE:
The computer room, you walk in you have a
table here, a computer, table of computers,
table of computers. Table over here kind of
like a little nursery over here ‘cause his
mother ran a nursery during the day.

Jesse's room here, bathroom there, back door

APP. O727
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 32 of 158 PagelD #: 6616

TAPE #135

20:23:14:01

20:23:15:19

20:23:26:24

20:23:28:09

20:23:39:21

20:23:45:24

PG. 34

over there.
ANDREW JARECKI:
And how-- when you went in the bathroom how
big was the bathroom?
GREGORY DOE:
The bathroom was kind of like on a angle.
You walk in, shower, toilet, sink, door
close. Rape would happen in that corner.
ANDREW JARECKI:
And was it tight to have, you know--
GREGORY DOE:
Yes, very, very, very tight, very close
proximity. That's the way they liked it.
They wanted it tight, fast, boom, in and
out, done. They wanted to get-- molest as
many children as possible. And that's what
happened.
ANDREW JARECKTI:
And did you have the feeling that they
wanted to molest as many children as
possible for-- sexual reasons or--

(OVERTALK)

APP. Oo728
Case 2:06-cv-03136-JS

TAPE #135

20:23:45:24

20:23:58:25

20:24:20:24

Document 41-12 Filed 01/28/21 Page 33 of 158 PagelD #: 6617

PG.35

GREGORY DOE:
I don't know the reasons that possessed them
to do it and I will never know the reasons.
And I hope I don't know the reasons why they
do it. I just know that they did it, they
were sick and they all should drop dead.

And I hope some day somebody kills them.

Ross and Jesse, I hope somebody marks your
bullet because you deserve it. The one
thing that-- lives with me is that when you
get raped constantly in and out no
protection there's a tear in the skin in the

ass and it's called a fissure.

A fissure-- I've had since 11-- being raped
at ten. I can't take suppositories 'cause
I'm too afraid of getting things shoved up
my ass. There's a constant rip that when I
go to the bathroom there's always blood in
my stool. And when you go to the bathroom

for two or three days there's blood in your

APP. 0729
Case 2:06-cv-03136-JS

TAPE #135

20:24:39:00

20:24:55:18

2, ise2ror lal

20:25:16:21

20225519: 22

Document 41-12 Filed 01/28/21 Page 34 of 158 PagelD #: 6618

PG. 36

stool.

And that's a constant reminder that I'm
gonna have to live for the rest of my life
that I was molested. And it's a constant
reminder knowing that if I-- when I have
blood I know that I was molested and this
happened. And that's always a constant

reminder that I see two, three times a week.

And I've learned to live with it and I
adjust my life to it. But I always know
that if anybody ever doubts it I have
evidence right there that I know I was-- you
can't get this through natural means.
ANDREW JARECKTI:
Do you remember being photographed or any
videotape?
GREGORY DOE:
I don't-- I do not recall that.
ANDREW JARECKT:

We-- had one person tell us that when we

APP. OoO730
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 35 of 158 PagelD #: 6619

TAPE #135

20:25:30:04

20:25:47:08

20:25:49:25

20:25:49:29

20:25:51:00

PG.37

went to Jesse's room there was-- a camera
set up with like naked pictures on the wall
of women. That it was really low and it
looked like a little photo studio.

GREGORY DOE:
I don't remember that. I don't remember
that. All I remember is I walk in, Jesse's
bed was right there. My-- more memories are
of the bathroom, not Jesse's room. Jesse's
room was very off limits. It was for
special people. That was the special,
favorite people. I wasn't one of those. My
Molestation happened in the bathroom.

ANDREW JARECKI:
Did you know any of those people?

GREGORY DOE:
The special?

ANDREW JARECKI:
Uh-huh (AFFIRM).

GREGORY DOE:

Yes.

APP. O731
Case 2:06-cv-03136-JS

TAPE #135

20:25:52312

20325253: 08

20:26:08:02

20:26:21:10

Document 41-12 Filed 01/28/21 Page 36 of 158 PagelD #: 6620

PG. 38

ANDREW JARECKI:
Do you remember their names by chance?
GREGORY DOE:
No, I don't want to say their names but I do
know that-- I know one of them. He was a
very instrumental in making sure that Arnold
went to jail. And I remember that he went
to not the school I went to and he got

really messed up because of it.

And one of the other favorites had to wind
up moving away 'cause his parents were so--
flabbergasted on what happened, they faced
so much public humiliation, they just got up
and left.

ANDREW JARECKI:
One of the kids I think-- that was very--
you know the kid-- we won't say his whole
name-- but Dan was one of the ones that was
very active I think in talking to police

(UNINTEL) .

APF . O732
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 37 of 158 PagelD #: 6621

TAPE #135

20:26:29:21

20:26:36:22

20:26:53:13

20:26:56:00

20:26:56:20

20:27:01:11

20:27:15:22

PG.39

GREGORY DOE:
Yes. And-- and he wound up-- he wound up
also moving away.

ANDREW JARECKI:
Right. And then-- one of the kids I know--
another kid that was pretty active-- in
trying-- I guess one of the (UNINTEL) was
pretty active in talking to the police?

GREGORY DOE:
Yes.

ANDREW JARECKT:
I don't remember which one.

GREGORY DOE:
I don't want to say on camera.

ANDREW JARECKI:
The-- there was some discussion about there
being a couple of other guys who were
involved-- you know, this one guy-- Juno
and-~ one by the name of Danny.

GREGORY DOE:
There were two that-- in the-- were brought

in for a line up. In sixth grade we were

APP. 0733
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 38 of 158 PagelD #: 6622

TAPE #135

20:27:50:01

20:27:51:25

20:28:02:09

PG.40

recalled-- about-- one, two-- about seven of
us were recalled that were instrumental in
the grand jury testifying before the court
and trying to take Arnold. But they plea
bargained before the grand jury on what
happened that-- basically what happened was
that (UNINTEL) in Nassau County-- Courthouse
and we weren't able to-- we were not able--
we were not able to positively identify all
of them. So, that's why they were let go.
ANDREW JARECKI:
And did you-- did you have any recognition
of those-- ?
GREGORY DOE:
No, I did not have any recognition. I knew
there were two others but I never physically
came in contact with them. Ross, Jesse and
Arnold were the-- three main ones for me.
ANDREW JARECKI:
And did you get the sense that other kids

had seen these other two guys?

APP. Oo734
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 39 of 158 PagelD #: 6623

TAPE #135

20:28:04:09

20:

20:

20:

20:

20:

20:

28:15:29

28:16:23

28:22:22

28:30:07

28:38:27

28:42:18

PG. 41

GREGORY DOE:
Other people had-- I've heard of the other
two special. But not enough-- they were
never there enough to participate and they
were never connected to it at all.

ANDREW JARECKI:
If you saw-- if you saw either of those
people--

GREGORY DOE:
I would not recognize them today.

ANDREW JARECKTI:
Was it now-- I'm not sure-- I thought you
mentioned to me somebody on the phone named
Leonard.

GREGORY DOE:
I thought that was one of the names of the
other two people. But I was mistaken.

ANDREW JARECKI:
And-- now how did you find out about Ross
having-- cancer?

GREGORY DOE:

Through the grapevine. Through the gossip

APP. O735
Case 2:06-cv-03136-JS

TAPE #135

20:28:48:18

20:28:50:00

20:29:06:11

20:29:26:01

Document 41-12 Filed 01/28/21 Page 40 of 158 PagelD #: 6624

PG.42

in my town.
ANDREW JARECKI:
Was there a lot of gossip about this-- ?
GREGORY DOE:
There was a lot of gossip by also remember
it was very-- it was-- the case was buried.
The-- the names were buried, it was sealed--
it was done-- within a year the case was
done, nobody wanted to be part-- when you're
a Jewish community you don't want this

brought up.

People were-- basically they-- turned it and
they shut it down as quickly as possible.
None of the victims were ever talked about
or anything. It was like something that we
knew who you were, we knew who we were.
There was kind of a little code of silence
that we all made that we like-- we're gonna

talk about this but we're not.

And seeing them on the street I knew who

APP. O736
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 41 of 158 PagelD #: 6625

TAPE #135

20:29:44:29

20:29:55:13

20:30:21:06

PG. 43

they were, they know who I am. It's a
common-- we're all victims of the same
person. We went through it together. It's
over. Let's end it. It's a-- it's a past
that we don't want to bring up.

ANDREW JARECKI:
There were some-- I've heard a couple of
other stories about (UNINTEL)-- there's one-
- of the detectives told me that there was a
game called Leap Frog. Did -you ever hear
about this?

GREGORY DOE:
Yeah, Leap Frog. I remember about that. It
was kind of like Twister where we would have
to sit down-- our asses would be in the air,
Arnold and Jesse would leap one person to
another sticking their dick each in their
ass. And just going from game to game to
game to game. Thank God I was never part of
it but I had to witness it.

ANDREW JARECKI:

So, you were--— sitting out during that?

APP. O737
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 42 of 158 PagelD #: 6626

TAPE #135

20:30:22:29

20:30:39:13

20:30:46:29

20:30:55:07

20:31:04:02

PG.44

GREGORY DOE:
I was sitting out watching it. Those were
the favorites-- their favorite activity.
Asses up in the air, penises jumping in and
out. Guys scrunching little balls like this
down with their asses sticking up, anuses
spread in and out.
ANDREW JARECKI:
That's a pretty remarkable game. {UNINTEL)
when the detective told me about that I was
pretty-- I was-- even I was surprised.
GREGORY DOE:
This-- what I recall is it-- it's sick.
ANDREW JARECKI:
There was this-- was there also a game that
I heard from the same detective about this
cum gum. Was there also a game that had to
do with M & M's or something?
GREGORY DOE:
No, nothing I recall about M & M's. All I

remember was the cum on the-- on the gum.

APP. O738
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 43 of 158 PagelD #: 6627

TAPE #135

20:31:09:28

20:31:18:25

20:31:29:06

20:31:41:10

PG.45

ANDREW JARECKI:
And were-- were kids ever actually hurt in
front of you. Needless to say that the--
sodomy was-- you know, that's a painful and
(UNINTEL) but in terms of--

GREGORY DOE:
Not physically because you have to remember
if there was any physical evidence they'd
say, "Oh, wow. How did my kid get hurt?”
That brings suspicion. It was more mental

abuse.

And-- and when I was thrown down I was
thrown down on rugs so I didn't injure
myself. They always made sure-~- they always
checked us for bruising and scarring
afterwards to make sure there was no
evidence. Since there was no evidence they
couldn't prove anything in a court of law.
They controlled the fear.

ANDREW JARECKI:

And when did they check you?

APP. O739
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 44 of 158 PagelD #: 6628

TAPE #135

20:31:43:20

20:31:58:03

20:32:14:24

PG.46

GREGORY DOE:
About a half an hour before we'd leave after
the molestation (UNINTEL). Any scars, any
bruises. You know, this, that, this, that.
Make sure it was all done. And that was it.

ANDREW JARECKI:
Now, just to move over for a second to the--
well, (UNINTEL) had asked this question
about photos and videotape. The police at
one point got very-- wound up about the idea
that-- the Friedman's had taken videotapes
or photographs of kids in compromising
positions. Did you ever-- ?

GREGORY DOE:
I was never a part of that. I had heard
stories that they had shipped it-- part of a
molestation ring. I don't know if you ever
heard about that-- that-- that they were
part-- I never-- I never was privy to that
information that they were part of some

porno-- porno ring in Long Island.

APP. 0740
Case 2:06-cv-03136-JS

TAPE #135

20:32:30:10

20:32:46:26

20:32:48:16

20232593520

20:33:07:16

Document 41-12 Filed 01/28/21 Page 45 of 158 PagelD #: 6629

PG.47

The molestation-- you know, pictures on the
Internet and stuff like that. I didn't hear
anything about that but I was never taken--
my photo was never taken that I can recall
but I know from what I've heard from other
people that they were. So--

ANDREW JARECKT:
So, in the classes you were in there were
never any--

GREGORY DOE:
I didn't see any pictures taken. No.

ANDREW JARECKI:
Now, how did you first learn about the--
that-- of the discovery of the problem in
the computer classes? You had-- you had
sort of decided, "No, I'm not talking to
anybody." But-- at a certain point you
found out that somebody else-- had found out
about it?

GREGORY DOE:
I went to the last computer class and--

there was nobody there. And I was like,

APP. O07 41
Case 2:06-cv-03136-JS

TAPE #135

20:33:25:21

20:33:50:10

20:34:00:01

Document 41-12 Filed 01/28/21 Page 46 of 158 PagelD #: 6630

PG. 48

"Oh, shit. Mom, pick me up." And Arnold--
they claimed Arnold was having heart
problems. And-- when my dad was called--
they're like, "Oh, yeah, Arnold. Yeah, I'm
having heart problems. You know, do

whatever."

Next-- that was on a Wednesday-- Wednesday
night. Thursday night the Nassau County
Police showed up at my door. No uniform.
This is-- knock, knock, knock. "Mr. and
Mrs. Doe?" "Yes." "This is the Nassau
County Police Department. Can we please
come in?" "Yeah." “Gregory, come
downstairs. We need-- "

(OFF MIC CONVERSATION)

FEGREGORY DOE:
Okay, what happened-- the way the case broke
was that on a Wednesday night I-- had come--
Arnold wasn't there. I called my parents--

you know, “Oh, I have heart problems.

Whatever." Thursday about six o'clock

APP. O742
Case 2:06-cv-03136-JS

TAPE #135

20:34:15:13

20:34:34:05

20:34:50:29

Document 41-12 Filed 01/28/21 Page 47 of 158 PagelD #: 6631

PG.49

knock, knock, knock, knock on the door. My

parents came to the door.

"It's the Nassau County Police Department.
We need to talk to you. Can you please send
your son downstairs-- upstairs. We need to
inform you that your son has been molested
for the past year and Jesse and Arnold

Friedman have been arrested."

It was a shock among shocks. My-- I
remember my father broke down and cried. I
never heard him. And my mother freaked. It
hit the news that night that you were being
arrested. And they came, they arrested and

my parents went nuts.

They said, “How can this happen? How didn't
we see it?" They said they were very good

at what they were doing. The police took my
statement, I went down to the courthouse for

the next three days, couldn't eat, couldn't

APP. 0743
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 48 of 158 PagelD #: 6632

TAPE #135

20:35:04:21

20:35:16:27

20:35:38:25

PG.50

sleep, I was throwing everything up. I was

physically ill.

Next thing my parents did was like, "We need
to get him to psychiatric help." And
through psychiatric help I started-- I was
able to start talking about it and
recognizing it. And finally it wasn't my

fault, there were people like it.

And that's why I was able to talk about it
as freely as I am today due to the fact that
my parents were-- realized that I needed
help. And I was able to get it out. JI was
able to talk about it, deal with it,
recognize it and not bury it to the point
where some other people have. And I know
that they've suffered for it because of

today.

There were times when I was going through

therapy in six and seventh grade. I thought

APP. O744
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 49 of 158 PagelD #: 6633

TAPE #135

20:36:00:06

20:36:21:11

PG. 51

I was gay. I would have that faggety (SIC)
walk. You know, use my hands, you know,
talk like this. And through therapy I
realized no. And I realized I'm straight, I
love girls and I love to sex with girls and
I love to have sex with lots of girls. You
know, it's just-- you do that, you're a

male, you like to do that.

So, and I realized through therapy that I
was like okay. But the consequences
hindered me from sixth to ninth grade. I
was shattered. I was like-- I was a
recluse. I gained weight. I was fat,
overweight, just-- because of this. Because
of the lingering emotional consequences that
through therapy and putting my life back
together and changing my whole attitude and

image helped me out.

And I was able to put my life back together.

It took about five, seven years. But I put

APP. Oo745
Case 2:06-cv-03136-JS

TAPE #135

20:36:28:09

20:36:38:02

20:36:53:04

Document 41-12 Filed 01/28/21 Page 50 of 158 PagelD #: 6634

PG.52

my life back together.

ANDREW JARECKTI:
Now, going back to that night when the
police came-- came over your house. The
police came in and then they-- basically
told your parents what?

GREGORY DOE:
They told them flat out, "Your son was
molested." And my mother is like, "No, this
cannot happen to my child." And I still
remember the-- they turned around and said,
"It's that attitude that probably caused
your son to be molested in the first place."

I still remember that attitude.

My mother broke down. And then she finally
came to the realization that Jewish people
are not immune-- having money doesn't make
you immune to anything. And-- my mother--
and through therapy I realized that I tried
to tell my mother and she didn't realize it.

And for that I'll always hate her.

APP. 0746
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 51 of 158 PagelD #: 6635

TAPE #135

20:37:12:29

20:37:31:18

20:37:59:02

PG.53

I know it's something that you're supposed
to get over. Time heals-- time doesn't heal
wounds. "Cause afterwards my mother blamed
me for every fault in her social gathering
because I let myself be molested. And
finally at 18 I gave up and I said, "Fuck

you" and I walked out.

And I realized that my mother is set in her
ways. And she'll never change it. It was
more-- after the fact that her son got
molested-- it was more a social demeanor
than of actually my own mental stability
that she cared about. She cared about it in
the sense that, "Oh, I need to get my son
help. It's the proper thing to do." She
didn't care-- she cared more in the sense
how is this gonna talk people behind my back

in a social setting.

And that I will never, ever, ever be able to

APP. 0747
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 52 of 158 PagelD #: 6636

TAPE #135

AUIS Ghee Ones

20:38:21:00

20:38:23:14

20:38:25:06

PG.54

forgive her for. My father came to the
realization that he's my son. I don't give
a fuck. It happened. But I don't-- I will
never talk-- I-- my mother and I do not get
along to this day. We have a very surface
relationship. She's my mother, she gave
birth to me. Okay, that's the end of it.
ANDREW JARECKI:
Now, were you present when the police came
in the first and told--
GREGORY DOE:
Yes, I was.
ANDREW JARECKI:
So, tell me about that? The door opened--
GREGORY DOE:
The door opened, flashed their badge,
"Nassau County Police Department. We need
to talk to you-- you and your son." My
mother is like, “What's going on here?"
"Your son has been mole-- we need to talk to

you." "Please come in."

APP. o748
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 53 of 158 PagelD #: 6637

TAPE #135

20:38:35:21

20:38:47:23

20:38:50:26

20:38:53:22

20:38:55:20

20:38:57:25

20:38:59:03

PG.55
Close the door. Came upstairs. "We're
sorry to bother you." Went downstairs.
"Mr.-- we need you to sit down. Your son

has been molested. We need to take a
statement from him."
ANDREW JARECKI:
So, who was sitting around then?
GREGORY DOE:
My mother, my father and the two detectives.
ANDREW JARECKT:
And--
GREGORY DOE:
Me.
ANDREW JARECKI:
So-- so, now the five of you are in the
living room.
GREGORY DOE:
In the kitchen. Then what happened was we
broke off. I went down with one-- one of
the detectives. The other detective went
and talked to my parents. And I started to

make a statement.

APP. Oo749
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 54 of 158 PagelD #: 6638

TAPE #135

20:39:11:09

20:39:37:08

20:39:39:19

20:39:43:18

20:39:50:18

PG.56

I started to lie at first to protect them.
And they said, “If you protect them we can't
do anything." And I realized alright. And 1
just spilled my guts. I spilled it and I
spilled it and they took pages on pages of
information on what I've talked about today
but in more detail ‘cause it was so fresh 13
years ago. I'm just recalling drips and
drabs back on what I can remember. But--

ANDREW JARECKI:
So, you gave them a statement that very
first night?

GREGORY DOE:
I gave them a statement that night.

ANDREW JARECKI:
And-- now that-- do-- do you remember which
detectives visited you? Now, do you
remember--—

GREGORY DOE:

Sergeant Fran Lasso (PH).

APP. o750
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 55 of 158 PagelD #: 6639

TAPE #135

20:39:54:06

¢

20:39:54:06

20:39:59:16

20:39:59:16

20:40:19:21

PG.S7
ANDREW JARECKI:
She visited--
GREGORY DOE:
She visited me. Tony Gusero (PH)-- name

ring a bell? Tony--

ANDREW JARECKT:
Squalia (PH)?

GREGORY DOE:
Squalia, yeah. That was it. Those are the
ones that really had contaact with me
throughout the whole case. And-- was there
anything that you had that you showed them
or gave them or was anything like-- did you
have anything on your computer or anything
that you could hand them and say--

GREGORY DOE:
I gave them disks. I gave them disks that I
had taken without Arnold's permission. But
that I never told them about because I
didn't feel like getting gang raped. And I
gave them-- I took the special games that

were supposed to be at home-- computer games

APP. O751
Case 2:06-cv-03136-JS

TAPE #135

20:40:38:26

20:40:58:25

20:41:02:27

Document 41-12 Filed 01/28/21 Page 56 of 158 PagelD #: 6640

PG.58

that were supposed to be in class I took
home and they took those from me. They took

all my games.

And-- and they analyzed them. And they
found some of the women pornograophy on
there. And then I told them about the phone
numbers. They called the phone numbers.
Those were shut down. And subsequently the-
- Arnold's house of cards fell to complete
ending.

ANDREW JARECKTI:
So, all the computer games and all the--
that all came from Arnold?

GREGORY DOE:
Every gamne that I had on my Apple computer
came from Arnold. All the games were
supplied by him. They-- I really didn't
have any games because they were-- you know,
bootlegged. So, Arnold took all of them and
just gave them to me and the cops took ‘em

all.

APP. O752
Case 2:06-cv-03136-JS

TAPE #135

20:41:20:02

cf

20:41:32:03

20:41:33:24

20:41:46:19

Document 41-12 Filed 01/28/21 Page 57 of 158 PagelD #: 6641

PG.59

And that was-- and I lost my computer games.
And I was like, "Oh, no. What am I supposed
to do?" Imagine going to school-- I had to
skip school for a week-- I was pulled out of
school for a week ‘cause I was that messed
up. I couldn't function.

ANDREW JARECKI:
Yeah, I can imagine that first week had to
have been--

GREGORY DOE:

Complete, utter hell. Going back-- "Uh,

Okay." And I'm thinking, "Okay-- " I looked
at the other victims. "Uh, what do we do
now." Therapy, this, that, this, that. It

was just a mess.

I failed school. I did horribly in school
that year. But it was understandable on
what happened. And I picked my grades up

and-- I did better ever since.

APP. O753
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 58 of 158 PagelD #: 6642

TAPE #135

20:41:57:26

20:42:19:22

20:42:48:20

20:42:55:15

PG. 60

And I think looking at it back 13 years
later I've come out alright. I've been able
to establish normalcy in my life. I--
hopefully gonna have kids in the next two to
three years. But JI will never-- I know what
to look for and what not to. And to know

what the Signs are.

It's one of the benefits in a twisted,
fucked up way. That I know what to look for
when being molested because I was a victim
myself. And I know what it's like and I can
prevent it happening for my children. And I
know what I don't want to be and I don't use
my parent's philosophy not to be what they
are.

ANDREW JARECKI:
The-- in terms of the police questioning you
what do you remember about how the police
handled that--

GREGORY DOE:

They-- they were very rough. Tell me-- they

APP. o754
Case 2:06-cv-03136-JS

TAPE #135

20:43:07:05

20:43:08:29

20:43:18:02

20:43:20:07

Document 41-12 Filed 01/28/21 Page 59 of 158 PagelD #: 6643

PG. 61

were not-- gentle. How can I state it--
finesse me like Arnold and Jesse did. They
didn't coax me. “What the fuck happened?"
ANDREW JARECKI:
This was who? Who are we talking about?
GREGORY DOE:
The detectives-- I only remember the one
detective. "What the fuck happened? Tell
me. You were molested. We know. Tell me.
I need to make a report." Done.
ANDREW JARECKI:
So, you felt like that was maybe--
indelicate or--
GREGORY DOE:
Indelicate. Indelicate and crude but
looking back at it it was probably the best
thing. Kicked my-- kicked my ass. And I
realized-- "Okay, kid, you were fucking
molested. Deal with it and go on with your
life." I remember that. I still-- I'll
always remember that night for the rest of

my life.

APF. Oo755
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 60 of 158 PagelD #: 6644

TAPE #135

20:43:40:18

20:43:41:27

20:43:58:09

20:43:58:10

20:44:16:06

20:44:20:11

PG. 62

ANDREW JARECKI:
Where were you when they were talking to
you?
GREGORY DOE:
Downstairs in my living-- downstairs-- I
have a-- I was downstairs in my living room
till they left sitting on a golden couch
listening to the Nassau County Police read
my name and show me things on what happened.
ANDREW JARECKI:
And what kinds of things did they show you?
GREGORY DOE:
The games. The evidence. The-- Leap Frog.
The specific details on what I've told you.
The gum. The fissure in my ass. The penis,
the cum sucking and all that stuff. They
had it all. They had enough evidence.
ANDREW JARECKI:
Now, before they met with you did they know
about a lot of that stuff?
GREGORY DOE:

That I don't know. JI don't know about that.

APP. O756
Case 2:06-cv-03136-JS

TAPE #135

20:44:32:29

20:44:39:14

20:44:58:16

Document 41-12 Filed 01/28/21 Page 61 of 158 PagelD #: 6645

PG.63

I know the case initially broke by the US
Postal Service. That they were getting
pornography sent in the mail and that the
postal service was scanning it and that's
how the case broke if I stand corrected.

ANDREW JARECKI:
No. And-- so when they were there you were
saying they were showing you the evidence
and stuff. What was the stuff that they
showed you here?

GREGORY DOE:
They showed me the-- magazines, Uncle Harry
and Sons, the magazines, the computer games
that they had taken from the classroom.
The-- just the detailed analysis that they
had gathered through their talking to other
people.

(OFF MIC CONVERSATION)

***END OF TRANSCRIPT***

APP. Oo757
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 62 of 158 PagelD #: 6646

TAPE #136

**TRANSCRIBER'S NOTE:

21:00:06:28

21:00:26:25

21:00:30:04

21:00:38:07

me Glee tape 136

HIT THE GROUND RUNNING FILMS
"CAPTURING THE FRIEDMAN'S"
INTERVIEW WITH GREOGRY DOE

CORRESPONDENT: ANDREW JARECKI

PRODUCER: (NOT IDENTIFIED)

QUESTIONS ARE OFF MIC. BEST EFFORT FOLLOWS. **

ANDREW JARECKI:
(IN PROGRESS)-- anyway eventually they--
they-- they got him to accept a delivery of
the package that (UNINTEL) and then they
busted him so (UNINTEL PHRASE) the delivery
and the postal inspector shows up (UNINTEL
PHRASE) .

GREOGRY DOE:
That was the end of Arnold's house of cards.

ANDREW JARECKI:
Yeah. Now-- was it-- was it-- it was on the
news that night also?

GREOGRY DOE:

Uh-huh (AFFIRM).

APP. 0758
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 63 of 158 PagelD #: 6647

TAPE #136

21:00:38:28

21:00:39:04

21:00:39:04

21:00:40:20

21:00:49:04

PG.2

ANDREW JARECKI:
And did you watch that--

GREOGRY DOE:
Uh-huh (AFFIRM).

ANDREW JARECKI:
Tell me what that was like?

GREOGRY DOE:
My mother's like, "Were you a part-- were
you a part of that before the cops showed
up? Were you a part of-- ?" "No, no, no,
no, no. Only three were found molested,
mom. I wasn't part of that." "Oh, good,

good, good."

Twenty minutes later the cops show up knock,
knock, knock, knock, knock. "How could you
lie to me? How could you let this happen to
me? You're-- you're Jewish. You're not
supposed to be part of this. You're--
you're-- come from an elite home. How could
this happen? How can that happen? Dah,

dah, dah, dah, dah."

7-38 Seq,

APP. O759
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 64 of 158 PagelD #: 6648

TAPE #136

21:01:05:29

21:

21:

21:

21:

21:

Ol:

Ol:

Ol:

Ol:

Ol:

10:02

12:00

13:10

13:19

16:28

21:01:18:07

21:01:23:05

21:01:24:20

PG.3

(OFF MIC CONVERSATION)
ANDREW JARECKI:
So, you saw the-- the stories on the news?
GREOGRY DOE:
Uh-huh (AFFIRM).
ANDREW JARECKT:
You remember what channel you were watching
by any chance?
GREOGRY DOE:
NBC.
ANDREW JARECKI:
So, it was on NBC?
GREOGRY DOE:
Channel Four. Channel Four, Chuck
Scarborough (PH) and all that. And just--
ANDREW JARECKI:
And you just happened to be watching?
GREOGRY DOE:
I was watching and I'm like, "Mom, Dad, come
in here." "Great Neck, New York." "What--
Great Neck? What? What? What's on the

news. Arnold Fried-- what? Oh, my God. My

APF. Oo7690
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 65 of 158 PagelD #: 6649

TAPE #136

21:01:40:26

21:01:56:03

21:02:12:09

son is part of it. Were you molested?"
"No, Dad, no." Mom's like, "Were you
molested? You better not have been. You

should have told us. How long?"

Twenty minutes later the police show up at
my-- knock, knock, knock, knock, knock.
"Your son has been molested. Too bad."

Then my father is like, "How could this have
happened? Dah, dah, dah, dah, dah, dah."

It's like shit happens.

And I think my parents realized from then on
in that they were doing-- my father realized
he hadn't been there for me and he tried to
turn his ways and he turned his ways around.
My mother continued to be the bitch she was
and today is the bitch she is.

ANDREW JARECKI:
Next question? How did you feel when you
saw it on television? You must have been

totally freaked out?

APP. O761
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 66 of 158 PagelD #: 6650

TAPE #136

21:02:16:21

21:02:21:05

21:02:21:05

21:02:32:11

21:02:48:06

PG.5

GREOGRY DOE:
Oh, I went and I threw up. My lunch just
came right up. My dinner came right up.
My--

ANDREW JARECKI:
Start from the beginning?

GREOGRY DOE:
When I saw it on TV-- when I saw it on TV I
was right in the room-- I ran to the
bathroom. I hit the record button on the
VCR and I went and I hurled my brains out.
‘Cause I realized I was like, "Oh, no. My

parents are gonna be dead."

But then when I saw Arnold and Jessie in
custody I realized, "Okay, the police know.
There's gotta be something." Then
everything that was started to happen. And

the-- my world fell apart.

Being molested and everything you realize

that you're a victim. And the-- saddest

APP. 0762
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 67 of 158 PagelD #: 6651

TAPE #136

21:03:04:15

21:03:08:07

21:03:19:18

21:03:25:17

PG.6

part to me was that I had to deal with
parents that were more worried about
prestige and status in a community rather
than their own son's well being.
ANDREW JARECKTI:
Did you hear about-- did you-- had you heard
about it from any of your friends (UNINTEL)
by the police?
GREOGRY DOE:
No, I-- I think they did it all-~- I think it
was controlled-- it hit the news then the
parents. I don't know how it worked out.
ANDREW JARECKI:
And then right after that-- like as soon as
you knew it had broken did you feel like you
could break the silence with your friends?
GREOGRY DOE:
My friends never knew. It was a topic that
was never talked about because it was
realized that you'd be considered a fag,
gay. You would be somebody that is not

normal.

APP. Oo763
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 68 of 158 PagelD #: 6652

TAPE #136

21:03:43:00

21:03:54:26

21:04:06:28

PG.7

And nobody knew for a long time. But then I
started to tell my friends. And they
realized what I went through. Some didn't
accept it. Some didn't become friends with
me-- like, "Oh, you're a fag." This and

that.

But my friends-- it's something that just
wasn't talked about. And then sometimes an
instant will happen and they'll just recall
it. And I'm like, “Oh, yeah, this
happened." And they're like, "Wow, how can

you talk about it so casually?'

But there are times at night where I shake
still waking up. And I was like, "Oh." And
my girlfriend knows about it. She
understands it ‘cause she needs to know I
have certain views on certain things and
you're a product of your environment and

what you've been through. And just the

APP. Oo764
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 69 of 158 PagelD #: 6653

TAPE #136

21:04:27:10

21:04:31:15

21:04:58:23

PG.8

people that need to know know. I don't
broadcast it across the world.

ANDREW JARECKTI:
What kind of views? You say you have
certain views? There are things that are
objectionable to her or you have a harsh
attitude-- ?

GREOGRY DOE:
I have a harsh attitude towards rapists. I
have a harsh attitude towards people that
will not-- will fondle children, will--
touch children in an inappropriate way.
Like I was at the mall one day and this
person was molested-- this kid was
screaming, "This person is molesting me."
Put him through a glass wall. I was 15 at

the time. I was still in my little

rebellious youth.

It wound up the person did molest the kid.

And the guy went through a glass wall. Got

arrested and everything. But, you know, I

APP. O765
Case 2:06-cv-03136-JS

TAPE #136

21:05:12:25

21:05:16:07

21:05:27:05

21:05:29:06

Document 41-12 Filed 01/28/21 Page 70 of 158 PagelD #: 6654

PG.9

didn't care. It was like-- my girlfriend
was like, "How the hell could you do that?"
Broke up with me. I was a product of my
environment.

ANDREW JARECKI:
So, you just saw the kid in that mall or how
did that happen?

GREOGRY DOE:
I saw him being-- he was screaming,
"Molestation. Molestation." The guy was
like trying to grab her ass. She was like
five. She was like, "Daddy, don't touch me
like that." He's like, "I'm gonna touch you
the way I want to." Boom, straight through
the glass wall.

ANDREW JARECKI:
So, you just went up to this guy?

GREOGRY DOE:
Yeah, I just went up to him and I threw him
through a glass wall. I wasn't thinking. I

was on auto pilot.

APF. O766
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 71 of 158 PagelD #: 6655

TAPE #136

21:05:34:06

21:05:35:08

21:05:43:08

21:05:56:11

PG.10

ANDREW JARECKI:
He was a stranger?

GREOGRY DOE:
Oh, a complete stranger. Blood gushing all
over the place. Glass fell down. The store
was like (MAKES A SCREAMING NOISE). An

alarm going off. It was just a mess.

I was arrested. No press-- no charges were
pressed because they realized what I had
been through and-- less than five years ago
and it was still fresh in my mind. I was
probationed-- juvenile court, the whole nine

yards.

(YAWNING) (UNINTEL PHRASE) hit the news.
"Cause it was a taboo thing to do something
that's wrong in the community. My mother
made sure it never got to the community.
It's a taboo thing to talk about something
that will discredit them in front of their

social gatherings.

APP. O767
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 72 of 158 PagelD #: 6656

TAPE #136

21:06:11:13

21:06:15:29

21:06:19:11

21:06:20:00

21:06:36:26

21:06:38:19

PG.11

ANDREW JARECKI:
So-- that's pretty shocking to see that ina
mall. So, this little girl was being
molested by her own father in a mall?
GREOGRY DOE:
Well, her step father.
ANDREW JARECKI:
So, she's being molested by her step father?
GREOGRY DOE:
Well-- well, what I perceived to be
molestation wound up being he was just
hitting her on the ass because she wasn't
behaving well. But she was screaming,
"Molestation." What I perceived 'cause I
was still messed up caused the guy to go
through a glass wall. It was pretty bad.
ANDREW JARECKI:
So-- and that's something your girlfriend
didn't understand obviously?
GREOGRY DOE:
No, she thought I was a psycho and she left

me right there and dumped me the next day.

APP. o768
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 73 of 158 PagelD #: 6657

TAPE #136

21:06:44:05

21:06:46:08

21:06:47:08

21:06:49:24

21:07:11:19

PG.12

ANDREW JARECKI:
That's not your current girlfriend?

GREOGRY DOE:
No, my--

ANDREW JARECKTI:
Your current girlfriend (UNINTEL)-- have a
more open--

GREOGRY DOE:
My girlfriend knows. My girlfriend I've
been through things. We went through some
things in the past year that most people
wouldn't go through. We went through a lot
of-- she wound up getting-- pregnant. She
didn't-- we decided not to have it. She
had-- abortion and that was-- went through

it.

She went through a lot of problems at home
with her family. We've been through a lot
together and we love each other very much.
And we plan on getting married. So, we've

been through the things normally you

APP. o769
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 74 of 158 PagelD #: 6658

TAPE #136

21:07:25:26

21:07:26:23

21:07:34:11

21:07:38:03

21:08:04:29

PG.13

wouldn't be dealing with.

(OFF MIC CONVERSATION)

(BREAK IN TAPE)

ANDREW JARECKI:
How many times did the police visit you in
the end?

GREOGRY DOE:
About five times. Five times the police
showed up at my apartment-- my parent's
house to-- interview me and deal with
certain things over the course of a year and
a half from the time the case-- (SNEEZES)--
from the time the case (SNEEZES) broke till
the initial last time where we went for the
screening of the two people that they
thought they could pin to the case but they
couldn't.

ANDREW JARECKI:
And-- so the first time you had told them
pretty much so the second time was more

clarification?

APP. 0770
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 75 of 158 PagelD #: 6659

TAPE #136

21:08:08:10

21:08:17:01

21:08:22:20

21:08:33:04

21:08:34:21

PG.14

GREOGRY DOE:
More clarification, more specifics-- more
detailed, more calmness, more rational.

ANDREW JARECKI:
Did you ever speak to-- I know you were
saying you hadn't revealed it to your
friends at first or, you know, (UNINTEL).
What about other people that were in the
class? Did you ever-- ?

GREOGRY DOE:
We never talked about it. It-- we talked
about it-- we talked-- I never talked about
it with other people in the class except
when we were at the police station when we
talked about it.

ANDREW JARECKI:
Tell me about that?

GREOGRY DOE:
We were-- we just talked about oh, you know,
"We can't believe it happened." "Yeah, I
know." "Did you-- were you one of the

favorites?" This and that and this and

APP. O771
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 76 of 158 PagelD #: 6660

TAPE #136

21:08:52:12

21:08:58:23

21:09:01:11

21:09:02:28

PG.15

that. And people realized-- they were like,
"Wow, we were all victims." And we dealt
with it.

ANDREW JARECKI:
The-- then eventually you testified before
the grand jury?

GREOGRY DOE:
Yes. I was one of the people that did
testify in front of the grand jury?

ANDREW JARECKI:
Tell us what that was like?

GREOGRY DOE:
It was very reckoning, very earth
shattering-- telling-- I answered questions.
They prepped me and I answered questions
that led to Jessie's indictment on what he
did and how he did it and what the specific
things were. And it was one of the hardest
days of my life. Going before the grand
jury I still remember it. It was something
that I had to do because I needed-- nobody

was gonna do it. And it had to be done to

APP. O772
Case 2:06-cv-03136-JS

TAPE #136

21:09:30:18

21:09:33:03

21:09:47:16

21:10:02:10

Document 41-12 Filed 01/28/21 Page 77 of 158 PagelD #: 6661

PG.16

get the scumbag put away which he is right
now.

ANDREW JARECKI:
And do you remember the kinds of things that
you told them?

GREOGRY DOE:
How-- what I told the grand jury was how I
was molested, how leap frog was played, how
the gum incident was done, I was gang raped,
I was a favorite. Sometimes the non

favorites, the computer games.

All the things that they used-- threatening
to kill my parents. Things they used that
were instrumental in controlling fear was
something that I told-- I told the grand
jury. “

ANDREW JARECKI:
That gquestion-- in their interviews with you
did the police ever mention any of the other

boys?

APP. Oo773
Case 2:06-cv-03136-JS

TAPE #136

21:10:07:02

21:10:20:24

21:10:31:06

21:10:38:07

Document 41-12 Filed 01/28/21 Page 78 of 158 PagelD #: 6662

PG.17

GREOGRY DOE:
The police were not specific. They said,
"Oh, this person said this. This person
said that." But they were never specific
‘cause they wanted to get-- they wanted to
see in the interviews if what we said was
maybe false or what they said was actually

solid evidence.

They didn't want to say, "Oh, this person
said that's"-- kind of like, "Oh, yeah, they
said this too." They wanted to make sure it
was all concurrent and making sure that it
was okay.

ANDREW JARECKI:
Did you feel like by them telling you that
other people had said stuff also that gave
you more-- ?

GREOGRY DOE:
That gave me hope that they weren't as
fearful as I was and that they'd come out

and speak the truth. And which we did.

APP. O774
Case 2:06-cv-03136-JS

TAPE #136

21:10:46:10

21:10:53:14

21:11:04:13

21:11:17:05

Document 41-12 Filed 01/28/21 Page 79 of 158 PagelD #: 6663

PG.18

ANDREW JARECKI:
And-- before you went into the grand jury
how much preparation was there?

GREOGRY DOE:
About a day or two. There were-- before I
went to the grand jury there was about a day
or two of preparation on what to do and what
to say and what the questions they were
gonna be asking me and things like that.

ANDREW JARECKI:
Did you feel like the police were ever like
pushing you to say more than-- you know,
some people say that when-- when police have
a case like this they have to really stick
it to the perpetrator because otherwise it
could unravel or whatever. Did you ever
feel like the police were almost over the
top?

GREOGRY DOE:
The police were pretty persistent in what
they said and what they were doing. But

they had a case to do. And you'll-- when

APP. Oo775
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 80 of 158 PagelD #: 6664

TAPE #136

21:11:35:24

21:11:41:08

2h:311:346:22

21:11:47:25

PG.19

you-- a child molestation is a very pretty
serious thing. Sick people do it so they
wanted to be sure before they had covered
all their avenues to make sure that-- they
were in the grand jury making sure
everything was set.

ANDREW JARECKI:
Did you have any friends or any other people
that you knew from the class who had-- who
had gone in front of the grand jury already?

GREOGRY DOE:
I knew people that testified at Arnold's--
did Arnold go to trial?

ANDREW JARECKI:
No, there was no trial but there was a grand
jury.

GREOGRY DOE:
I know people that testified on Arnold's
grand jury. And I remember that one of the
father's went-- jumped over the court and
went and strangled Arnold's neck and he had

to be restrained. I remember that. I

APP, O776
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 81 of 158 PagelD #: 6665

TAPE #136

21:12:02:18

21:12:06:09

21:12:28:00

21:12:31:03

21:12:31:03

21:12:33:16

PG.20

remember hearing about that. I was like,
"He should have killed the fucker."

ANDREW JARECKI:
And-- did you ever talk to any of the kids
that were in the computer class before you
testified?

GREOGRY DOE:
No, I did not. We were-- we were separated
because they wanted to make sure that our
stories were all concurrent.

ANDREW JARECKI:
Did you follow the trial then? Did your
parents follow the trial and--

GREOGRY DOE:

ANDREW JARECKI:
I don't mean to say the trial-- but the--
follow the-- case?

GREOGRY DOE:
We followed the case to the point of me
being testified but we just wanted to put it

behind us and I just wanted to get rid of it

APP. Oo777
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 82 of 158 PagelD #: 6666

TAPE #136

21:

ae

21:

21:

21:

21:

12:58:

13303;

13:04:

13:04:

13:08

13:11:

03

02

02

:20

20

PG.21

and just move on with my life, which I did.
But then we realized that Arnold went to
jail, Ross got cancer, Jessie went to jail,
Arnold died in jail and that was the end of
it. And-- and we just tend to-- you want to
leave such dramatic things-- it happened,
done, deal with it, go on with your life.
ANDREW JARECKI:
Did you find out how-- when did you find out
that Arnold died?
GREOGRY DOE:
Actually you told me.
ANDREW JARECKI:
You didn't know?
GREOGRY DOE:
I didn't know. And I didn't know that Ross
survived cancer. I thought he had died.
ANDREW JARECKI:
How did you feel about hearing that Arnold
died?
GREOGRY DOE:

Good. One-- good. It felt good that--

APP. o778
21:

ZA

21:

21:

Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 83 of 158 PagelD #: 6667

13:17:27

13:19:10

13:25:05

13:29:03

PG. 22

knowing that he's dead.

ANDREW JARECKI:
And where is Jessie now?

GREOGRY DOE:
In jail. Jessie Friedman is in jail. I
hope he rots in there.

ANDREW JARECKI:
How do you feel about the prospect of him
getting out of jail at some point?

GREOGRY DOE:
The process of jail is to rehab--
rehabilitated and-- reinstitutionalize.
Maybe Jessie Friedman will be rehabilitated
and reinstitutionalized. But he has to live
with the fact that people know who he is and
that we're alive and that I promise you if
you're anywhere near me I will make your
life a living hell. That-- I will make it
my-- life admission to do because you
scarred me, you scarred my friends, you
scarred my family. People did something

that was-- irreprehensible. So, you-- you

APP. Oo779
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 84 of 158 PagelD #: 6668

TAPE #136

21:14:09:18

21:14:19:29

21:14:29:20

21:14:36:12

21:14:38:25

21:14:41:11

PG.23

did something-- you have to live with it.

ANDREW JARECKI:
After all the excitement died down, after
Jessie went to jail-- (UNINTEL) all that--
how did you-- how did you and your parents
deal with what happened?

GREOGRY DOE:
Went to therapy. Denial, denial, we will
only talk about this behind closed doors.
Nothing-- can know about this in public.
And that's the end of it.

ANDREW JARECKI:
And what was the-- therapy part? What kind
of-- you know, what kind of therapy did you
have?

GREOGRY DOE:
Well-- I went to a psychiatrist for ten--
for almost ten years.

ANDREW JARECKI:
Yeah. And was it mainly about this or did--

(OVERTALK)

APP. o780
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 85 of 158 PagelD #: 6669

TAPE #136

21:14:41:11

21:

21:

21:

21:

21:

RON:

aS

eS y:

STS

15:

02:

04:

04:

06:

06:

12

10

10

21

21

PG.24

GREOGRY DOE:
It was this initially and then it led to
problems with my parents and just deal with
it. And realized that my mother and I will
never, ever, ever, never get along. So, we
just-- that's really the end of it. Therapy
ended 17. I left my house at 18. I've
been-- living here in this town for the past
six years of my life. I've enjoyed every
bit of it.

ANDREW JARECKTI:
And are you-- do you have any counseling
now? Do you ever--

GREOGRY DOE:
No.

ANDREW JARECKI:
--go back?

GREOGRY DOE:
No.

ANDREW JARECKI:

You don't feel like you need it?

APP. Oo781
Case 2:06-cv-03136-JS

TAPE #136

21:15:08:12

21:15:18:15

21:15:25:27

21:15:28:18

21:15:43:27

Document 41-12 Filed 01/28/21 Page 86 of 158 PagelD #: 6670

PG.25

GREOGRY DOE:
I feel like I've-- everybody has problems in
life. Just the level of degree that you
deal with it. You talk to friends, you talk
to family. You deal with it. I feel like

I've come a long way.

I don't need to be told that this still
affects me. I know it affects me. I how to
deal with it. And I just go on with my
life.

ANDREW JARECKI:
How does it affect you today?

GREOGRY DOE:
It affects me today sleeping wise sometimes.
I'm shaking at night. Knowing that I was a
victim and just seeing other victims so-- I
know other people are molested they will
have a certain walk. People look at me--

"Oh, you're a fag."

I'm just looking at them like I feel sorry

APP. Oo782
Case 2:06-cv-03136-JS

TAPE #136

21:15:54:28

21:16:03:12

21:16:22:10

21:16:25:09

Document 41-12 Filed 01/28/21 Page 87 of 158 PagelD #: 6671

PG. 26

for them. I want to go up and say, "Look,
go tell." You know, just things like that.
ANDREW JARECKI:

And-- have you ever been to a doctor since
then to deal with like the physical trauma?
GREOGRY DOE:

They have to do surgery to repair the rip
and I will not do surgery. They said, "You
can live with it." I will live with it.
The surgery is something to deal with the
fissure. I choose not to. I will live with
it for the rest of my life. I don't feel--
I don't need something rammed up my ass.
That's something that I don't do.
ANDREW JARECKI:
And why is it something-- is that something
normally that would have healed after--
GREOGRY DOE:
Something-- you-- normally that would have
healed but when you take a crap and-- it
comes out it keeps re-tearing it. And since

it keeps re-tearing it there's nothing you

APP. Oo783
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 88 of 158 PagelD #: 6672

TAPE #136

21:16:43:

21:16:50:

21:16:54:

21:16:54:

21:16:54

21:17:09:

06

06

29

129

12

PG. 27

can really do except surgically repair it.
And I don't feel doing that.

ANDREW JARECKI:
And-- you mentioned to me you have different
kinds of therapy. What other-- what kinds
of therapy--

GREOGRY DOE:
Hypnotic, regressive and just talking about
it.

ANDREW JARECKI:
Tell me about the-- the regressive or
hypnotic-—

(OVERTALK)

GREOGRY DOE:
They put me in hypnosis and try to recall
facts that I had buried. And that's how I
first came out and started talking about it.
Just through being hypnotized and everything
I recalled things that I would bury. And I
was able to talk about them.

ANDREW JARECKT:

For example, what would be something that

APF. Oo784
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 89 of 158 PagelD #: 6673

TAPE #136

21:17:12:04

21:17:23:03

21:17:25:23

21:17:27:07

21:17:28:01

PG. 28

you recalled?

GREOGRY DOE:
The actual first time I actually recalled
that I was actually molested. Wow, I was
actually molested, I can deal with it now.
That was the first time.

ANDREW JARECKI:
And you recalled through hypnosis the first
episode?

GREOGRY DOE:
Yes.

ANDREW JARECKT:
So, tell me about that-- what do you
remember?

GREOGRY DOE:
I don't remember much about it. It was
just-- it was so long ago. I just remember
that I went through hypnosis, came out and
it was in my mind. And then I started to
talk about it. I know they put me through
deep trance and then I went through hypnosis

and that was it.

APP. o785
Case 2:06-cv-03136-JS

TAPE #136

21:17:44:08

r

21:17:47:15

21:18:01:16

21:18:17:16

Document 41-12 Filed 01/28/21 Page 90 of 158 PagelD #: 6674

PG.29

ANDREW JARECKI:
And when did you have the hypnosis?

GREOGRY DOE:
I'd have to say about three weeks after I
went to the police. My parents put me in
therapy right away. The one thing I'll
always thank my parents for was to put me in
therapy. But I don't have to thank ‘em
afterwards-- for everything-- all the shit I
have been through.

ANDREW JARECKI:
That's what we do with our parents. We
thank ‘em for a little small things and we
hate them for everything else. (COUGHING)
The-- who was the-- not-- not by name but
was the psychiatrist that you went to was
the same person that hypnotized you or you
went to two different specialists?

GREOGRY DOE:
No, I went to the same person that
hypnotized me. But I did not go to the

group therapy that everybody went to at

APP. O786
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 91 of 158 PagelD #: 6675

TAPE #136

21:18:35:

21:18:38:

21:18:50:

21:18:54:

21:18:54:

21:18:56:

21:18:56:

08

18

19

04

04

17

17

PG. 30

North shore University Hospital. I went
somewhere else. (COUGHING) I went to a
private one that my insurance paid for at
around 100 bucks an hour. So, it was pretty
expensive. I went to the best of the best.
ANDREW JARECKT:
And why didn't you go to the group one?
GREOGRY DOE:
"Cause we didn't want people to know that I
was being-- seeking help. It was-- it was
a-- social no no to-- be-- told that you
have to go see help.
ANDREW JARECKI:

And the-- the other kids that went to that
other therapy did you ever hear anything--
GREOGRY DOE:

No.
ANDREW JARECKI:
--about how that therapy--
(OVERTALK)
GREOGRY DOE:

Didn't hear anything.

APP. Oo787
Case 2:06-cv-03136-JS

TAPE #136

21

21:

21:

21:

21:

:18:58:

18:59:

19:07:

19:10:

19:10:

15

26

29

24

24

21:19:30:27

21:19:34:02

21:19:38:22

Document 41-12 Filed 01/28/21 Page 92 of 158 PagelD #: 6676

PG.31

ANDREW JARECKI:
Do you hear now about other kids and how
they've have been able to--
GREOGRY DOE:
No, I haven't heard any contact. Not really
much at all. I haven't heard much contact
at all.
ANDREW JARECKI:
‘Cause I've-- you mentioned to me before--
you think that there was some kids you--
(OVERTALK)
GREOGRY DOE:
I-- I think that the people-- from what I
saw in high school-- that did seek some form
of help turned out okay. Other people
didn't. So, I was just wondering how they
are now 13 years later. My boys. My boys.
ANDREW JARECKI:
What?
(OFF MIC CONVERSATION)
ANDREW JARECKI:

And what about the regressive therapy? What

APP. o788
Case 2:06-cv-03136-JS

TAPE #136

21:19:40:21

21:19:42:17

21:19:44:21

21:19:58:19

21:20:02:27

21:20:09:02

Document 41-12 Filed 01/28/21 Page 93 of 158 PagelD #: 6677

PG .32
was that like?
GREOGRY DOE:
Same thing as like hypnotic. Just--
ANDREW JARECKI:
What did they do?
GREOGRY DOE:
Set me back in time. You know, this date,

that date, what happened, specific events,
specific objects I had to look at and just
try and get me to recall. And it worked.
ANDREW JARECKI:
Now-- yeah, you had mentioned something that
you had-- had some weird behavior at home
and like--
GREOGRY DOE:
I was-- I would run around naked. I would
just run around naked at ten years old. My
mother would be like, "Put your clothes on."

I'd just run around naked.

I would-- eat a lot. You know, just be very

quite. You know, not be-- cry a lot. My

APP. o789
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 94 of 158 PagelD #: 6678

TAPE #136

21:20:18:07

21:20:22:16

21:20:27:02

21:20:35:00

21:20:56:07

PG. 33

mother would be like, "Oh, shut up. Grow
up. Be a man."

ANDREW JARECKI:
Some kids actually do like sexual things.
Did you ever masturbate in public or did you
ever--

GREOGRY DOE:
No, I didn't masturbate in public. I
masturbated all over my house. I ran around
naked all over my house.

ANDREW JARECKI:
Well, so did we but we (UNINTEL).

GREOGRY DOE:
I don't think at ten years old you need to
roll one up in the middle of your parents’
bedroom completely butt naked. They had--
caught me on a Saturday night.

ANDREW JARECKI:
Do you have any advice for-- for other kids
or parents to help them avoid a situation

like this?

APP. o790
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 95 of 158 PagelD #: 6679

TAPE #136

21:21:00:07

21:21:11:19

21:21:19:09

21:21:37:04

PG.34

GREOGRY DOE:
Listen to your kids. If you kids are doing
any behaviors that seem out of the ordinary
go talk to them. (COUGHING) If sometimes is
too good to be true--

(OFF MIC CONVERSATION)

GREOGRY DOE:
Advice for the future-- listen to your kids.
Any odd behavior-- listen to them. If
something is too good to be true it usually
is. And if your kids are acting in a way
that I've described pick up the signs and

realize that there is something wrong.

Analyze and research something beforehand to
make sure that-- you know what it is. And
don't let your social status dictate your
kids. Your kids are your kids. Who gives a
crap where you've been raised. If people
don't like you for what you are then they

weren't really your friends.

APP. OoO791
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 96 of 158 PagelD #: 6680

TAPE #136

21:21:56:

21:22:16:

21:22:39:

21:22:42:

21:22:44:

21:22:46:

20

24

19

06

10

10

PG.35

If-- if you're raised in an affluent
community and your kid is molested you
didn't do it. You deal with it and you get
help and you go on. So, if you're scarred
for life and you care more about what people
think then what your own family thinks
that's in itself is an issue that I had to
deal with. Because of that I don't get
along--

(OFF MIC CONVERSATION)

ANDREW JARECKI:
You told me you're gonna be in Great Neck in
a week or so. Are you going back to be with
your parents? Are you--

GREOGRY DOE:
I'm just going for a graduation party.

ANDREW JARECKI:
So, you're not gonna go stay with your
parents?

GREOGRY DOE:

No, just gonna stay with friends.

APP. O792
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 97 of 158 PagelD #: 6681

TAPE #136

21:22:49:00

¢

21:22:50:27

21:22:50:27

21:22:58:17

21:22:59:08

21:23:04:23

21:23:08:02

PG.36

ANDREW JARECKT:
What's it like to go back to Great Neck? Do
you have a lot of memories--

(OVERTALK)

GREOGRY DOE:
I don't-- I don't deal with the Arnolds. I
go back, do what I gotta do, see friends and
just leave.

ANDREW JARECKI:
So, you don't think about it?

GREOGRY DOE:
I don't think about it. I go on with my
life. It's 13 years ago. It's a past that
I don't need to deal with.

ANDREW JARECKI:
You mentioned to me that Arnold Friedman
wrote a letter and I guess you got a copy of
it.

GREOGRY DOE:
I got a copy claiming that he didn't do it.
"You're my child, how could I do anything

wrong to you? Dah, dah, dah, dah, dah."

APF. O793
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 98 of 158 PagelD #: 6682

TAPE #136

21:23°16:03

21:23:16:16

21:23:35:05

21:23:45:22

PG.37

Shit like that.
ANDREW JARECKI:

And what was your reaction to that?

 

 

GREOGRY DOE:
I tore it up and I burned it. I read it, I
analyzed it, we talked about it in therapy
and I burned it. They said burning it will
release my anger. Got-- I need to get rid
of my anger. Built up anger is something
bad. If you have anger you will be troubled
in life.

ANDREW JARECKI:
You know, one of the things that he says--
and I think this is worth reacting to ‘cause
it's his words from the grave basically--
just-- you know, he says, "Kids lie to the
police." What's your reaction to that?

GREOGRY DOE:
Kids lie to the police? Arnold, I'm living
proof. If you're listening to this in some
way, form, shape from hell why would I lie

about something that affected me 13 years

APP. Oo794
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 99 of 158 PagelD #: 6683

TAPE #136

21:24:18:14

21:24:43:23

PG.38

ago that more than a dozen or so people came
forward and lied that you were caught doing
pornography and I have to live with the fact
that these memories are not made up, they're
not fabricated. How can you fabricate
something at ten years old? You need an
imagination beyond imagination. And you
lack the creative ability not knowing

knowledge.

So, kids lie to the police-~ the I guess all
25 of us or 30 people who you had to deal
with lied and you were innocent. But you
pleaded guilty. And when 14 people go
before a grand jury and testify about the
same thing and they have concurrent stories
there's something there. And I'm living
proof that it happened. And-- now till the
day I die I will always say it happened.
And it did happen.

ANDREW JARECKI:

Wow. So-- some people say that--

APP. O795
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 100 of 158 PagelD #: 6684

TAPE #136

21:24:48:

21:24:55:

21:24:57:

21:24: 5i73

21:24:59:

21:25:12:

11

15

26

26

15

13

PG.39

(OFF MIC CONVERSATION)
ANDREW JARECKI:

Some people say that Jessie was worse than

Arnold.

GREOGRY DOE:
He was.

ANDREW JARECKTI:
True?

GREOGRY DOE:
I think so. Jessie did more of-- Jessie did
more of the molestation. He was more of a
glossy, he was more younger. He was more of
a fag that-- basically took after his own
father. You know, "I want to be my father

so I'll ram kids up the ass."

He did more of the molestation than Arnold.
Arnold kind of oversaw it but he did it
himself. So, Jessie was the worst. Jessie
got a worse sentence than Arnold. And
Jessie has to live with the fact that he did

this and he'll always be a child molester.

APP. Oo796
Case 2:06-cv-03136-JS

TAPE #136

21:25:32:21

21:25:36:01

21:25:51:14

21:25:55:12

Document 41-12 Filed 01/28/21 Page 101 of 158 PagelD #: 6685

PG. 40

And that was something that he will live
with for the rest of his life.

ANDREW JARECKI:
Tell me about the-- the-- the Jewish factor.
You were telling me that, you know, this is
a Jewish community and--

GREOGRY DOE:
It's Jewish. It's Jew-- Jewish people.
Jewish people hold things to certain degrees
and that Jewish people are very private and
this can't happen to a Jewish community-- a
rich Jewish community. It can't happen.
And it did.

ANDREW JARECKT:
And how did the knowledge of this impact the
community?

GREOGRY DOE:
It rocked it for a while. But then being
Jewish everything is a false front. They
hid it and went on. I don't-- I don't think
Great Neck has ever-- been ever the same

since.

APP. Oo797
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 102 of 158 PagelD #: 6686

TAPE #136

21:26:06:14

ates

ples

21:

21:

21:

alee

21:

26:12:

26:15:

26:16:

26:18:

26:19:

26225):

26:27:

22

10

13

11

12

11

29

PG.41

ANDREW JARECKI:
Now, you signed up for the classes and then
obviously you went back for a second round
of the classes but you had started being
molested already in the first class?
GREOGRY DOE:
Uh-huh (AFFIRM) .
ANDREW JARECKI:
Why did you start up again?
GREOGRY DOE:
For the fear that my parents might--
(OFF MIC CONVERSATION)
GREOGRY DOE:
The reason that I signed up for the second
thing was that the fear that my parents
would be killed.
(OFF MIC CONVERSATION)
GREOGRY DOE:
The reason I signed-- the reason I signed up
for the second set of the class was that I

had a fear that my parents would be killed.

APP. o798
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 103 of 158 PagelD #: 6687

TAPE #136

21:26:34:00

21:26:34:23

21:26:46:29

21:26:58:14

21:27:00:18

21:27:07:26

PG.42

ANDREW JARECKI:
So, your feeling was that--

GREOGRY DOE:
By pleasing Arnold I would go back to the
class, my parents would live for another six
months. It was every six months-- they'd be
reevaluated and so--

ANDREW JARECKTI:
There are a couple of things I just want to
clarify. Or things that you said that were-
- things that are just confusing. You said

that-- they were--

(OFF MIC CONVERSATION)

ANDREW JARECKI:
You said that-- that-- the-- sodomy or the--
the raping occurred in the--

GREOGRY DOE:
Bathroom for me. The sodomy and the raping
happened in the bathroom for myself. I was
one time gang raped at a private session in
the computer room because I had missed one

session.

APP. O739
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 104 of 158 PagelD #: 6688

TAPE #136

21:27:20:20

21:27:25:14

21:27:35:03

21:27:38:27

PG. 43

ANDREW JARECKI:
And I think you said that no kids were raped
in the room. They were all taken in the
bathroom?

GREOGRY DOE:
From what I saw in my sessions the children-
- the kids were raped in Jessie's room or
the bathroom. None were raped out on the
floor.

ANDREW JARECKT:
But then I was confused ‘cause you said
some-- that one time I guess the leap frog
game--

GREOGRY DOE:
The leap frog game which was not molestation
was a leap frog game-- not considered
molestation was done outside. But that was-
- that was-- a group game. The actual
molestation one on one contact happened in
the bathroom. The game happened out on the

floor.

APP. o3s0o0
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 105 of 158 PagelD #: 6689

TAPE #136

21:27:

21:28:

21:28:

21:28:

21:28:

21:28:

55:20

08:19

09:21

13:18

13:20

14:26

PG.44

ANDREW JARECKI:
The-- you were saying that-- the class that
you went to where Arnold had heart problems
and there was nobody there and you showed
up-- you figured you were the only guy.
That was on a Wednesday night?

GREOGRY DOE:
Uh-huh (AFFIRM).

ANDREW JARECKI:
But then you said that the-- the classes you
attended were on Friday?

GREOGRY DOE:
Yes.

ANDREW JARECKI:
Tell me (UNINTEL) --

GREOGRY DOE:
Well, that Wednesday class was to make up
for the Friday class because there was
Thanksgiving. He wanted to make sure we got
our money's worth so we modified the third--

the Monday, Tuesday, Wednesday-- he grouped

into Thursday, Friday. He pushed back that

APP. osol
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 106 of 158 PagelD #: 6690

TAPE #136

21:28:31:07

21:

re

ele

21:

21:

21:

28:43:

28:44:

28:48:

29:00:

29:07:

29:10:

12

27

14

09

22

08

PG.45

week. He modified to make sure everything
was good.
ANDREW JARECKI:
And-- you said that the police had showed
you the computer games when they came to
your house and so that was one of the ways
that you knew that they knew, right?
GREOGRY DOE:
Uh-huh (AFFIRM).
ANDREW JARECKI:
But then you also told me that you had taken
those computer games from--
GREOGRY DOE:
The special-- game-- that was part of the
computer games of the classroom.
(OFF MIC CONVERSATION)
ANDREW JARECKI:
You were saying that Arnold had-- that
Arnold had given you these games to take
home?
GREOGRY DOE:

Uh-huh (AFFIRM).

APP. O8S02
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 107 of 158 PagelD #: 6691

TAPE #136

21:29:10:25

21:29:12:13

21:29:14:22

21:29:17:02

21:29:35:29

PG.46

ANDREW JARECKI:
So, you had a bunch of games at home?
GREOGRY DOE:
Uh-huh (AFFIRM).
ANDREW JARECKT:
But then another time you told me that he
had given you the one-- or you had taken--
GREOGRY DOE:
I snuck a game out. I snuck a game out and
went home but I never told them about it
because I didn't want the penalty because I
liked the porno game. It was a pornography
game. So--

(OFF MIC CONVERSATION)

***END OF TRANSCRIPT***

APP. Osos
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 108 of 158 PagelD #: 6692

28
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 109 of 158 PagelD #: 6693

Gary Meyers Interviewed by Detective Hatch and Detective Jones

Hatch: We've had kids who stated that they saw you and that you're involved, OK?

Jones: We want to go through this with you. Don't deny it yet. If you question twelve kids, you'll
get 12 different answers. Take Arnie Friedman's own words. But he admitted this.

Gary: | didn't see it. 1 didn't hear it.

Jones: Arnold was under no obligation to admit, but he did. Why would Arnold Friedman admit to
something that wasn't true. The kids know that he did it. Take Arnold's own words... I know it's
impossible to speak to him now but he's openly admitted to this in an open courtroom, He said "I did
it."

(Q@eeeeeS enters room and she is asked to leave]
Hatch: eee and SEE both say that they saw Gary engaged in it... Armold
Friedman did not have to admit this. No one put him in a dark room. He said it in open court with an
attorney. He sodomized them. What I say to you as an intelligent human being is what did you say to
that. He admitted he sodomized a lot of children
Gary: inaudible
Hatch: Arnold Friedman says in a courtroom in front of a judge... I'm not going to tell you, you tell
us. What we're trying to determine is... Arnold Friedman in court says that he sodomized children ...
The judge said that there are other children and exactly what he did.

[Inaudible discussion]
Hatch: We are trying to find out who the other victims are to help the parents and those children.
Arnold Friedman will not be charged with any other additional charges. There's no axe to grind here.
There's no axe to grind here. It was all stipulated in open court that there would be no further charges.
One judge and the DA says no further charges will be made. Once the stipulation was made with the
judge, no further charges will be made. What we want to do is to let the parents know if there are
other children that we aren't aware of so that they can get psychological help for the children. We also
learn how to deal with pedophiles and how they operate, how they operate and their method of
seduction... Not one child came forward. Why? They were blackmailed. Sexual perversions if a
person is sexually abused and wanted to keep your mouth shut and took photos and took notes and told
you if you said anything to anyone you would be in worse trouble because they would show the
picture -- what if the person was seven or eight years old... Could you imagine a copy to our mother, a
copy to a smut magazine with the name and address to show that you were a pervert?
Gary: inaudible
Hatch: Did you know that much five years ago? I'm 43 years old and when I was seven I didn't
know as much as I do now.
Gary: inaudible
Hatch: [angrily] I think you're very funny... No evidence to speculate anything happened... You're
reasonably intelligent I wouldn't say you're a genius but you are reasonably intelligent. Arnold
Friedman stipulated in court that he sodomized a large number of children.

Gary: No he never touched me.

Hatch: Oh, it happened to everyone else but not to you. How many sessions did you have at
Friedman's.

Gary: 8 to 12.

Hatch: Arnold Friedman had a certain age group. Pre-adolescent males. He wouldn't be interested
in a guy like you? You were nine years old and nothing happened? An eight year old, you don't know
as much as you do at 13 years old. I'm saying to you, you went through a physical change. You look
different at 13 than you did at 8. Because of that difference, Arnold Friedman no longer wanted you.
Pedophiles are very selective. Like heterosexuals. Some like blondes some like brunettes. Amold
Friedman liked eight-year-olds. You'll find out as you get older that certain things are true, certain

APP. oso4d
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 110 of 158 PagelD #: 6694

things are lies. You denying this doesn't mean it didn't happen. Arnold Friedman admitted it and it's
true. When young, impressionable children are running around....
Gary: inaudible question
Jones: Why don't you ask your sister if something happened? A lot of boys seem to have concerns
about their own sexuality.

[Inaudible conversation between Meyers and Jones]
Hatch: What about a homosexual act over a period of years? Formative years? Would you consider
that having an affect on a person's sexuality? Do you think that determines if you are a homosexual?
If a person was involved in a homosexual act during preadolescent years after they are forced out of it
do you think they would like it? What about a man who takes unfair advantage of children? If you
are going to be a homosexual, you'll be a homosexual.
Gary: inaudible
Hatch: Well guess what? You are absolutely wrong. Most children who abuse children have been
abused themselves. It's a monster created with in you. This little monster inside you. This little voice
and every now and then it rears its ugly head. Unless the victim knows enough about the problem to
get himself straightened out. If suppressed, it's a two-fold problem. One is anger and frustration. And
the other is acting itself out. It's a no-win situation unless the person goes and gets help and admits
that he was victimized. If something bad happens even though its not the kid's fault the child blames
himself and feels tremendous guilt. We find, with help that they can see it's not their fault. And then
the place the blame on the person who created the situation and then they are a lot better off. Don't
over intimidate women. Don't over intimidate women. You're a super-smart intelligent individual.
You'd have to be an idiot not to see this. To a child, you don't need a knife, guy or machete. The
seduction in force can be very subtle. If Arnold Friedman took a small boy and put a very big guy
over him, what do you think the little guy will do? There are children who would defy but a very
small percentage. 90% would submit. Most kids would be intimidated. If a pedophile wants to get
his goal accomplished, I'll have 10 or 12 kids in my class. I know the kids. I know those who I can
intimidate and those I cannot. And T'll cut out those that I can't intimidate. Then I go to the next stage
in the process and I might cut out even a few more. You might go so far, and then that's that. If you
don't want to do something you won't. That's another stage. It's a process of elimination and
psychology plays a big part. And then there are other methods other than intimidation. There's carrots
and rewards. You are having so much fun and you're getting rewards. If you do something right, you
get a reward. A candy bar, a pat on the back.

Do you remember games of a sexual nature? Stroker? Strip Poker? [checks notes] Exploding fists?
Gary: Exploding fists was a Karate Game.

Hatch: Did you ever see any porn magazines?

Gary: No

Hatch: Did you ever go to any other room in the house?

Gary: Yes.

Hatch: What room?

Gary: Jesse's bedroom to play with the Commodore computer and nothing happened.

Hatch: Did Jesse help with the classes?

Gary: no answer

Hatch: Did Gary Meyers ever take a special SAT class? Who was in the class? Gary, @@i@@p

Hatch: Did you ever see a magazine called Gallery Magazine?

Gary: No

Hatch: [calls Ann Meyers back into the room] Gary was a wise guy and J didn’t like his answers.
End

APP. osos
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 111 of 158 PagelD #: 6695

29
; Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 112 of 158 PagelD #: 6696

we EWSDAY, THURSDAY, JUNE 23, 1988 N

21,

LONG ESLANID

 

By Bill Van Haintze and Alvin E. Bessent

A Great Neck youth was arrested yesterday and
accused of participating in orgics of child sexual abuse
arranged by computer teacher Arnold Friedman ind
his son, in which young boys were sodomized during
classes in Friedman's home. ;

Ross Goldstein, 17, of 51 Picadilly Rd. was taken
into custody at his home yesterday about one hour
before he was due to graduate from un alternative
| high school in the North Shore community, police
’gglisaid, He was charged with 14 counts of first-degree
“222 sodomy, two counts of first-degree sexual ubuse, and
“2333 two counts of using a child in w sexuul performance,
; 6 police said. The abuse allegedly occurred during or-
| 383 giea arranged by Arnold Friedman and his son Jesse
between March 1, 1986, and June 30, 1986, and be-
a tween Dec, 9, 1986 and March 10, 1987.

_- Gees Goldstein's attorney could not be reached for co-

Use ment
“. Goldstein's was the first of u number of additional
f arrests expected soon in connection with the abuse,
»'\ which involved ut least five victims previously un-
.’ known. Arnold Friedman had admitted abusing 14

; young boys when he pleaded guilty in March to 42
counts of various forms of sexual abuse.

} “There will be other arrests, possibly four others,’
|

 

    
 
 
   
 
 

said Det. Sgt. Fran Galasso, head of the Nussau polive

’ gex crimes unit. “These were additional friends of

: Jesse who were invited to the Friedman home to par-
* ticipate in these sexual performuces,” Galasso said.
: - Jesse Friedmun — previously churged with 54

 
   

= te)
BBS E seas.

New Arrest im Chiid-

welfare of a child --- will be rearrested aiid dat with
additional, sumilie charpes, Gulassu siud. Phe earlier
charges are still pending in Nassau County Court.
The newly cited victims, all boys aged 7 lo 11, were
sodomized and forced to perform ural sex in full view
of other computer students, police said. Additional
details of (he ubuse were revealed by previously ider

 

ex Case
Gulasso suid. _ ~
“We suspected initially that something more was

involved, that there was information the children.

were reluctant to release. We know from experience

that, normally, pedophiles like to share their interest -

with other pedophiles,” Galasso said. ;

Goldstein and Jesse Friedman had been friends for,

 

* counts of sodomy, sexual abuse and endangering the
eee

tified victims during sessions with their therapists,
! - —

| Child-Sex Arrest

SODOMY from Page 21

 

about two years, police said. The two had been
classmates at The Village School in Great Neck, an
alternative school for students with emotional or
learning disabilities, police said.

Goldstein, who was apprehended at 2:55 p.m.,
was scheduled to participate in graduation ceremo-
nies at the school at 4:30 p.m., police said. Charles
Piemonte, who identified himself as the head of
the school, said he was aware that police had ar-
' rested the boy. He said the boy had “learning prob-

lems," but declined to comment further.

Jesse Friedman, 18, who we; a student at the
State University at Purchase waen charged in No-
vember, is currently free on $250,000 bail.

Armmold Friedman, 56, was an award-winning

: teacher who taught for 20 years at Bayside High
School in Queens. He is serving a 10- to 30-year
prison sentence. He pleaded guilty in March to so-
dorizing and otherwise sexualy abusing 13 young
boys, all of whom were students in computer
classes conducted in his home. Arnold Friedman
also pleaded guilty in U.S. District Court in Brook-
lyn to sending child pornography through the mail

 

and was sentenced to 10 yearsiin prison.,The sen- ,

tences will run ‘concurrently 45 a ga oe

Pleuse see SODOMY on Page 24
Te

 

 

o806

APP.
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 113 of 158 PagelD #: 6697

30
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 114 of 158 PagelD #: 6698

Fete

 

 

ee ee)

 

J une

th
dY } 1783

OE wo tee Reem ae ate Mlle sae al Oe hee nee ete

 

LONG ISLAND

 

Teen Faces 37 New Sex Charges

bargain, Arnold Friedman identified about 80 boys he .

By Alvin E. Bessent

A Great Neck teenager already charged with molest-
ing young male students at his father’s private com-
puter school was rearrested yesterday on 37 new
counts of sodomy and other forms
of sexual abuse, Nassau : police
baid., {

; Jesse Friedman, 18, surren-
dered ‘to police at about 4 p.m.
and was charged with 20 counts
of first-degree sodomy, 11 counts
ofj first-degree attempted sod-
ayy, four counts of first-degree

‘abuse and two counts of
using g child i in a sexual perfor-
anes police said.
- Police said they expect to ar-
rest as many as four acquaint-
ances of Jesse Friedman in the
burgeoning case.
With yesterday’s arrest, the case has yielded a total

 

Friedman

of 200 charges against Arnold Friedman, 56, his son,

Jesse, and a neighbor, Ross Goldstein, 17, who was
arrested Wednesday.

Jesse Friedman will plead not guilty on the new
charges when arraigned today, said his attorney, Peter
Panaro. “Jesse informs me he never committed any of
these acts,” Panaro said yeslerday. ‘‘My client is dis-
traught and he’s asserting his innocence completely.”

‘The charges stem from alleged abuses during the
past eight years of 7- to 11-year-old boys attending
weekly computer classes at the Friedman home at 17
Picadilly Rd. And, prosecutor Joseph Qnorato said yes-

. terday, “There are allegations that, in the view of these

classes, Arnold and Jesse were sodomizing one.an-
other.”

The investigation into the Friedmans’ activities in-
tensified in March after Arnold Friedman pleaded
guilty to sexually abusing 13 boys, Onorato said. At the
same time, Jesse Friedman rejected a deal that would
have brought him about 5 to 15 years in prison, Onor-
ato said. “Jesse’s indication [that] he wanted to yo to
trial forced a greater effort to solidify what we had and
to build on what we had,” Onoruto said.

The investigation got a boost when, as part of a plea

had sexually abused, sources have said. The plea netted
Friedman 10 to 30 years in prison. °
The eight-member police task force handling the

    
   
 

cases then began contacting newly identified victims ~
and their families while continuing interviews in al-
ready-surfaced cases. The numerous sessions with the

children brought out information that has led to the
latest arrests, police said.

‘ “As we went back the second time, we began to hear
statements such as, ‘You know, sometimes Jesse had
his friends there,’.”” said Det. Set. Fran Galasso, head
of the sex crimes squad. ‘‘On further questioning, we
began to hear that the friends were involv

Arnold Friedman had established the computer .
school in his home eight years ago. He first acted alone -

in abusing the students, police said, but his son became
involved three or four years ago.

Goldstein, a former schoolmate of Jesse Friedman,
was being held yesterday in lieu of $100,000 bail set by
District Court Judge Murray Pudalev. He is scheduled
to return to court Monday. Jesse Friedman had been
free on $250,000 bail until yesterday.

oso7

APP.
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 115 of 158 PagelD #: 6699

31
Part ll page 5A

 

Case 2:06-CV-03 1,26 ed Sida WHEE D6 e5' BE alBer COME FOr? WellaiinniaD

 

Great Neck Record

YOUR COMMUNITY NEWSPAPER

Gavering the Village of Great Neck, Great Neck Estates. Great Neck Plaza, Kensingtin. Kings Point,
Lake Success, Russell Gardens, Saddle Rock, Thomasten and the unincorporated area.

] Vol, 100 No, 1 Great Neck, N.Y. - Thursday, February 4, 1988 - 48 pages 35* per copy

Great Neck Community

©1988 Anton Community Newspapers of Long island
Alt Rights Reserved. Central Office phone: 747.8282

Marshals its Resources

To Deal with Child Abuse and Child-Sex Crime

By WILLIAM S. DOBKIN

With the Great Neck School system and
the Parent/Teachers Association of the Baker
and Saddle Rock Schools leading the way,
Great has launched its counter-attack to
relieve the anguish caused by a major child-
sex case in its midst and to take measures to

prevent any recurrence,

Besidesthe school districtand the Nassau
County Police, at least three nearby institu-
tions have come forward with assistance—
the North Shore University Hospital in
Manhasset, the Schneider Children’s Hospital
in New Hyde Park, and the Pride of Judea in
Douglaston.

 

APP.

Two community meetings have been held.
One on December 14, at the J.F. Kennedy
School, called by the school district;and the
other, Janaury 14, at the Baker School, spon-
sored by the PT.A.

These meetings were planned when two
PT.A. presidents, Bobbie Preiser of the Baker
Schoo] and Maxine Wolpert of the Saddle
Rock School met with school psychologists
Dr. Eve Weiner and Linda Goluboff, “Wehad
several meetings,’ said Mrs. Preiser, “since we
wanted to give parents a broad range of ad-
vice.”

Those attending these meetings, about 50
parents at the first one and more than 300 at
the second, heard expert advice from abroad
range of experts, The list of speakers includ-
ed Detective Sergeant Fran Galasso, com:
manding officer of the Nassau County Sex-
Crime Squad; Assistant District Attomey Joe
Onorato, the state prosecutor in the Amold
Friedman case, Joyce Cates, ACSW, a
pediatric social worker and amemberof the
Child Protection Team, Schneider Children's
Hospital, whose address at the January 14
meeting is printed on the editorial page of
this issue; Jean Forman, Executive Director
of the Nassau Coalition on Child Abuse and
Neglect; Dr Arthur Green, clinical associate
professor at the Columbia University College
of Physicians and Surgeons; and Dr, Sandra
Kaplan, Chief of Child and Adolescent
Psychiatry, and Coordinator of the Family
Crisis Program at the North Shore Universi-
ty Hospital, and Associate Professor of Clinical
Psychology at the Cornell University Medical
School.

Interview With Dr. Sandra Kaplan

Weasked Dr, Kaplan several questions on
the effects of sexual abuse on children, other
children in the community, and their parents.
Dr. Kaplan spoke of children who suffer
flashbacks of a traumatic event, fear of a
recurrence and exhibit new fears suchas that
of darkness or being left alone.

Dr Kaplan urged that children who are vic-
tims should be’seen by a mental health ex-
pert whocan recognize symptoms and help
the child deal with them. “We help the child
realize that the responsibility is not the child’s
but the adult offender’ is how Dr. Kaplan
described one phase of therapy.

“All psychiatric records are keptconfiden-
tial," isthe assurance that Dr. Kaplan gives to
parents of patients. She explained that the
records ofthe recentchild sexabuse
case in Great Neck are kept under lock and
key because of the extraordinary and sen-
sitive scope of that case. “No records are
released to anyone without written consent
from the families involved; we respectall pa-
tients’ confidentiality’ Dr Kaplan said’

She also described how a “post-traumatic

osos
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 117 of 158 PagelD #: 6701

 

Community Resources To Deal with ‘Child Abuse

continued from page 13

 

disorder” can effect a community as well as
individuals, A community can help deal with
trauma by conducting meetings and
workshops so that the problem is freely
discussed and emotions are allowed to sur-
face. Dr. Kaplan also said that it would be a
good idea to have mental health professionals
go into the schools to encourage children to
talk about their concerns.

Dr. Kaplan’s proposals reflected the view
of Mrs. Preiser who said said, “There is much
more ground to cover. There is an outcry from
parents who would like to see workshops set
up to learnmore on howto prevent and deal
with child-sex abuse.”

Pride of Judea Sponsors a Workshop

Aworkshop on child abuse, sponsored by
the Pride of Judea Mental Health Center, was
held on Friday, January 29, at their facilities
in Douglaston, The workshop was well at-
tended by educators, health care profes-
sionals, police officers, members of the clergy
and other interested parties.

Dr. Melvin A. Scharfman, Executive
Medical Director, said in his opening remarks
that while child abusers are not readily iden-
tifiable, there are certain traits which they fre-
quently share, These are lack of self-esteem,
having themselves been victims of abuse, hav-

_ ing a history of alcoholism, being “single
parents”, and possessing feelings of
helplessness, frustration and isolation.
Seventy-five percent of physical abuse
perpetrators are women and ninety-five per-
cent of sexual abusers are male.

Dr. Stanley Goldklang, Director of
Psychological Services, listed some of the
causes of physical abuse, Among these are im-
mature parents who judge the child by
unrealistic standards. In other cases, a child
may “strike a raw nerve” in the parent by be-
ing somehow “defective”, different from
other siblings, being very active or reminding
the parent of an estranged spouse

Dr. Goldklang listed indications of child
abuse. These included wearing inappropriate

clothing, such as long sleeves in warm

weather to cover burns, bruises, etc; seem-

ing shy, tired or withdrawn; not expecting
to be comforted when hurt; seeming overly
compliant, not wanting to go home; having
poor peer relations and talking about being
béaten or enacting beatings in play. Signs of
sexual abuse include fear of being alone, cry-
ing, bed wetting, washing repeatedly, sexual
fantasies in play, increased masturbation and
adult-like sexual behavior toward other
children.

The third panelist, Dr. Margaret A, Mox-
ness, gave a number of suggestions on deal-
ing with suspected child abusers, She stressed
the importance of intervening early, in a non-
judgmental manner, and getting the abuser
to agree to therapy: She suggested that all
parents be given the number of Parents
Anonymous, which has a twenty- -four hour
“hotline”

According to Dr. Moxnes, educators and
others often find.themselves in a difficult
position because they are afraid of “interfer-
ing” between a parent who.claims he was

merely disciplining the child and the victim’

himself who will often try to protect his
abuser out of fear. The child is usually
peculiarly attached to his abuserand feelshe
has provoked the behavior. He is afraid of be-
ingremoved from the family or causing harm
to loved family members.

In response to questions from the au-
dience, the panel reiterated the need to over-
come a reluctance to intervene—for
whatever reasons. They acknowledged that
there were cultural differences in disciplin-
ing childrenand a fine line between spank-
ings and beatings, punishment and
abuse—but the bottom line was the welfare
of the child and the need to act before the
victim is permanently damaged, either emo-
tionally or physically.

Helen Stein contributed to this article by
writing the Section on the Pride of Judea.

APP. oso9

—
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 118 of 158 PagelD #: 6702

32
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 119 of 158/RagelD #: 6703

Temple Beth-El of Great Neck
Panelists of Sexual Abuse of Children Program

November 16, 2988

Thomas Feniger, Ph.D.
Director, Pupil Personnel Services, Great Neck Public Schools
£16-773-1731

Victor Fornari, M.D.

Physician in Charge Pediatric Consultation/Liaison Service and Assistent
Professor of Psychiatry of Cornell University Medical College

916- 562-3005

Detective Sgt. Frances Galasso
Commanding Officer Nassau County Sex Crimes Squad
516-535-7616

Sandra Kaplan, M.D.

Chief of Child and Adolescent Psychiatry, Associate Professor of Clinical Psychiatry
at Cornell University Medical College, and Chairperson for the Committee on Fainily
Violence and Sexual Abuse of the American Psychiatric Assoc.

516-562-3005

Carol Samit, CSW.
Assistant Coordinator of Family Crisis Program, Division of Child
and Adolescent Psychiatry, and Senior Psychiatric Social Worker, The Division of Child

and Adolescent Psychiatry of North Shore University Hospital
516-562-3005

Joan Spector, D.S.W.
Private Practice in Great Neck
516-482-7755

APP. os10
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 120 of 158 PagelD #: 6704

33
oOo

—

‘DENIS DILLON
OWNTRICT ATTORNEY

 

OFFICE OF THE District ATTORNEY

Nassau County
262 OLD COUNTRY ROAD
MINEOLA, NEW YORK 13501
TELEPHONE (516) 535-3800

March 26, 1990.

Inspector Ronald Olsen

Commanding Officer, Major Offense Squad
Nassau County Police Department

1490 Franklin Avenue !
Mineola, NY 11501

Re: People v. ROBERT J. 12Z2Z0

 

Dear Inspector Olsen:

On Friday, March 23, 1990 I was informed that Detective Sergeant L.
Gorman of the Nassau County Police Department Sex Crimes Squad is
scheduled to appear as a guest speaker at a Child Sexual Abuse
Seminar conducted by the staff of North Shore University Hospital on
March 30, 1990. In addition to Detective Sergeant Gorman, Dr.
Cathryn J. Fenton, Superintendant of Hicksville schools is also
scheduled to appear.

As the Chief of the Major Offense Bureau assigned to the prosecution
of the ROBERT IZZ0 matter, the appearance of a Nassau County Police
Department representative and DOr. Fenton at this Seminar causes me
great concern. Since the inception of this case, the Office of the
District Attorney has strived to investigate and prosecute this
matter independent of any psychiatric or therapeutic health
professionals. This has been maintained because law enforcement
investigations into matters of child sexual abuse must remain free
from any appearance that law enforcement officials are utilizing the
services of psychological agencies and medical professionals in
their criminal investigations

The importance of this independence between our agencies in
protecting the integrity of a criminal investigation was most
recently exhibited by the verdict in the McMartin case in
California. All reports and interviews with the jurors concerning

APP. oei2
F°03136-JS Document 41-12 Filed 01/28/21 Page 122 of 158 PagelD #: 6706

    
 

the acquittal in that case indicate that the jurors were extremely
troubled by the role of the psychologists who conducted the inter-
views of the children involved in that investigation. It was noted
that although psychologists, based upon their training are extremely
useful in enabling children to discuss instances of sexual abuse,
their lack of training in the legal system and the evidentiary
limitations placed upon child interviews by the courts make the use
of such professionals in a criminal investigation or association
with law enforcement personnel during a pending prosecution,
extremely unwise. It is my opinion that in order to protect the
integrity of the ROBERT 1ZZ0 investigation and prosecution, any
formal association such as that scheduled between the Nassau County
District Attorney's Office and the Nassau County Police Department
with North Shore University Hospital, who is responsible for the
counselling of many of the IZZ0 complainants, must be avoided.

I would appreciate a reconsideration of your Department's decision
to send a representative of the Nassau County Police Department to
the North Shore University Seminar on March 30, 1990. Your
consideration to this matter is greatly appreciated.

Very truly yours,

Denis Dillon
District Attorney

Barry W. Grennan, Chief
Major Offense Bureau

BWG:sw

APP. Oo8s12
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 123 of 158 PagelD #: 6707
‘Case 2:06-cv-03136-JS Document Chater Het Ue fp BRISA of 158 PagelD #: 6708

Childrens

Nee Herspaitil
tod Health
Center

 

 

 

APP. os13
i _*
E - :Case 2:06-Cv-03136-JS Document 41-12 Filed 01/28/21 Page 125 of 158 PagelD #: 6709

Child Pornography and Extrafamilial Child Sex Abuse

' Sandra Kaplan, M.D.
" David Pelcovitz, Ph.D.
Carol Samit, C.S.W.
B Division of Child and Adolescent Psychiatry
North Shore University Hospital/

Cornell University Medical College

Detective Sergeant Frances M. Galasso
Nassau County
New York Police Department

 

“
y

= Ss \-

wry, oe

ee

i 4

APP. osi4
a «Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 126 of 158 PagelD #: 6710

CHILD PORNOGRAPHY AND EXTRAFAMILIAL CHILD SEX ABUSE

S. Kaplan, M.D., D. Pelcovitz, Ph.D.,
C. Samit, C.S.W., F. Galasso, Det. Sgt.
Although extrafamilial sexual abuse of children is widely recognized
as a major problem there is a paucity of mental health literature in this

5
3
fi

area. This symposium will provide a review of the existing literature on

a child pornography and extrafamilial sex abuse with a specific focus on
Clinical treatment of child victims and their parents as well as legal
E aspects relevant to child victims and their parents. The presenters have

collaborated in the individual and group treatment of victims of one of

the largest child pornography and sex abuse cases in the United States.

This case which has been recently successfully prosecuted involved

hundreds of children in an upper socioeconomic suburban area. The

-)

hocks

presentations will address the individual treatment of these children,

group therapy of the children and their parents and use of hypnosis in the
treatment of dissociation in victims. Relevant legal issues including
reliability of children as witnesses and the role of clinicians in
preparing children for testimony will also be presented. All

presentations will address both general clinical and research issues

 

regarding child pronography and extrafamilial sex abuse using specific

a illustrations from the case described above.

The presentations of this symposium will include: Overview of Child
3 Pornography and Child Sexual Abuse; Group Therapy for Victims of Child
ry Pornography and Extrafamilial Sexual Abuse; Group Treatment of Parents of
~ Child Pornography and Extrafamilial Sexual Abuse Victims; Dissociation
ei and Sexual Abuse in Children and Adolescents; Legal Proceedings of Child
~ Pornography and Extrafamilial Child Sexual Abuse.
s

APP. ©8815
 

a 3
oh
1

*

ED is

f Ty
estate:

 

 

_

I

tae}
inten

a

~ Case 2:06-cv-03136-JS~ Document 41-12 Fret Ol/Z87Z21 PAKS L27 UPS Paget HOT

OVERVIEW OF CHILD PORNOGRAPHY AND CHILD SEXUAL ABUSE
PRESENTATION I
SANDRA KAPLAN, M.D.

Although extrafamilial sexual abuse of children is widely recognized
as a major problem there is a paucity of eel health literature in this
area. This symposium will provide a review of the existing literature on
child pornography and extrafamilial sex abuse with a specific focus on
clinical treatment of child victims and their parents as well as legal
aspects: relevant to child psychiatrists. The presenters have collaborated
in the indiivdual and group treatment of victims of one of the largest
child pornography and sex abuse cases in the United States. This case

which has been recently successfully prosecuted involved hundreds of

—,

children in an upper socioeconomic suburban area. {The presentations will

— = ———— i
t

—~ address” the ~ individual treatment of these children, group therapy of the |
i

 

ee
issociation in victims. Relevant legal issues including reliability o

children and their parents and use of hypnosis in the treatment of |
children as witnesses and the role of psychiatrists in preparing children
for testimony will also be presented. All presentations will address both
general clinical and research issues regarding child pornography and

extrafamilial sex abuse using specific illustrations from the case

described above.

APP. o8s16
 

Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 128 of 158 PagelD #: 6712

» ‘a '

PRESENTATION I

fs

Child pornography is a multi-faceted, international, multimillion

dollar business. More than 260 different varieties of pornographic

Ere

- publications have been produced. (Pierce, 1984). It is estimated that
between 300,000 to 600,000 children below the age of sixteen are involved

nationwide in child pornography activities, (Pierce, 1984). Depiction of

Li

sexual activity between adults and children is thought to account for

2)

approximately 7% of the total pornographic industry in the United States
(Bouse of Representative Hearing, 1977, cited in Pierce).

The United States is the world's leading consumer of child pornography

he "1
Ry Si 1

materials. Customs officials have evidence that approximately 20,000
: known Americans (97% of whom are male) are buying child pornography
material, either from domestic or foreign (Netherlands, Sweden, Denmark)
aicualenrs (Thorton, Washington Post, 1986). Domestic materials are

typically produced by amateurs, foreign production is commercially

 

produced in a more sophisticated way. (American Medical Association,

f] 1987) .

The typology of child pronography will be presented and the mental

5 health literature will be reviewed. The psychological consequences have
a been reported by Burgess (1984) in her study of sixty-two children

involved in sex rings, that those involved in child pornography as part of
ie the abuse had more negative symptoms than those who were abused but not

subject to child pornography.

 

(-3

2

i

aed

{,

APP. O817
 

A

ka aad

=

[aan

: Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 129 of 158 PagelD #: 6713

CHILD PORNOGRAPHY AND EXTRAFAMILIAL SEX ABUSE
Group Therapy and Hypnosis for Victims of Child Pornography

and Extrafamilial Sexual Abuse
PRESENTATION II
David Pelcovitz, Ph.D.

Group treatment for victims of sex abuse is widely thought to be the
treatment of choice for this population. Forseth and Brown (1981) report
that in their survey of 36 incest-treatment programs, group therapy was
most often cited as the preferred treatment modality. The advantages of
group treatment include a lessening of the feeling of stigmatization and
dugierince which is one of the most damaging sequelae of sexual abuse, a
Gecrease in feelings of social isolation which is also reported by many
victims and the beneficial effects of learning that their experiences were
no so "horrible" that they permanently have to be kept secret. In light
of the above, it is surprising that the literature on group treatment of
victims of sex abuse there is no reference to the unique treatment needs
of boys abused by perpetrators outside of their family.

In light of the paucity of data on group therapy for this population,
we attempted to empirically measure the effectiveness of groups we offered
to these victims.

Fifteen victims of a child pornography and sex abuse ring which

victimized children attending an after-school program were seen in once

APP. os1is
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 130 of 158 PagelD #: 6714

PRESENTATION II

weekly focused group therapy sessions for six months. The victimization
of the children included repeated sodomy, oral sex and numerous sexual
games. The abuse was recorded by the perpetrators on videotape, and
numerous photographs. All members of the group were administered the
Child Behavior Checklist, Youth Self-Report, Area of Change Questionnaire,
and a structured interview designed by Pynoos and Eth to assess changes in
children's behavior as a result of the trauma. The results of these
questionnaires pre and post group interviews es not yet analyzed but will
be reported at the time of the symposium.

Short-term focused group therapy sessions were offered on a once a
week basis for ten sessions. The focus of the sessions was similar to
what is described in the group therapy literature on incest victims but a

nunber of themes emerged which were unique to this type of abuse. Themes
consistent with what is reported in the group treatment of incest
included: (1) Stigmatization: The children reported feeling permanently
damaged and different. from their peers as a result of the abuse. Some of
the children reported being teased and called "gay" by peers who
discovered they were abused. A number of the children expressed a hope
that their future wives and children never find out about their
victimization; (2) Gilt: A number of the children were embarassed to
discuss their feelings about being abused because of fear that the abuse
would be viewed as their fault. In spite of repeated assurance by family
members and therapists that they were not to blame, these feelings

persisted. A major source of guilt was not having told their parents

 

APP. osi9
 

E

Gai

Pig uilene

=

aj (EX

Ne teak

- Casé 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 131 of 158 PagelD #: 6715

PRESENTATION II

about the abuse because of their believing the perpetrators' threats. (3)
Trust: Many of the children expressed continuing difficulty trusting
adults outside of their family—particularly teachers. Unlike children in
incest families, there was no evidence that this lack of trust was also
directed towards parents. However, several children expressed concern
regarding their parents failure to protect them from the abuse: (4)
Anger: As is the case with groups of incest victims, perhaps the most
frequently expressed feeling in our groups was that of anger at the
perpetrator. On the evening following the conviction of the man they felt
was the most sadistic perpetrator of abuse, the boys had a party to
celebrate the event. Vivid fantasies of torturing the perpetrators were
often expressed. (5) Powerlessness: This theme emerged repeatedly,
particularly in the dreams reported by these youngsters: One child
reported dreaming repeatedly of being trapped and unable to get help, "I
tried to scream for help but nothing came out"; (6) Sexuality: The
children had considerable difficulty discussing the effects the abuse had
on their sexual functioning. The consensus of most of the children was
that since the abuse was done by men and not women, it was not really sex,
and they were, therefore, still virgins. A group which discussed the
children's knowledge of sexual matters, revealed many misconceptions about
sex, as well as a high level of anxiety about discussing the impact which
their abuse might have on future sexual functioning.

Several issues which emerged in the group were unique to this type of
victimization. Pornography: The children almost universally denied being

upset by the idea that pictures of their victimization are being

APP. Oo820
buns Es

Chi eau

ca A

ite

wa

. Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 132 of 158 PagelD #: 6716

PRESENTATION II

circulated. An interesting adaptation to the permanent record of their

_abuse was a belief that since several years have elapsed since the

photographs and videotapes were made, they now look so different that they
have a new appearance and identity from that seen on the pornographic

material. Dissociation: Of the 15 children seen in the two groups, six
—_-- ee ee re ee

children had no_memories of bein ictimized even though other group

members witnessed their abuse. A technique that was useful in helping
these children remembering was having all group members draw pictures of
the room where they were victimized and speak about their memories of the
classes uSing the pictures as visual aid. With the help of this
technique, two group members who had amnesia for the abuse, remembered
most of ‘the detail of their victimization. Two of the remaining four have
had vague but not detailed memories and the remaining two continue to not
remember their abuse. The group was also helpful in that those children
who remembered, who initially had dissociated, were able to reassure
those with amnesia that the process of remembering would not be painful
(the children had been told by detectives who questioned them that when
they remembered it would be traumatic). Family Issues: Many of the
victims harbored anger at their parents for urging them to continue
attending classes. Although it was apparent that most parents encouraged
their children to discuss the abuse, almost all of the group members
reported that they were only comfortable discussing their topic in the
safety of the group and not with their parents.

In summary, group treatment for male victims of child pornography and
extrafamilial sex abuse appears to be very helpful in providing a forum

for discussion of memories and feelings related to the victimization,

APP. os21
ZS ry

a sale ak
fsa

eta

Cm

ey

he

a

(3 CD Gs *<G) Tee

: _Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 133 of 158 PagelD #: 6717

PRESENTATION II
lessening feelings of stigmitization and damage, and lessening feelings
of isolation and powerlessness. The group also proved to be a helpful
modality for helping those children who repressed their memories of the
abuse to remember what had happenend to them.

A numer of workers in recent years have pointed to a link between
physical and sexual abuse in early life and the subsequent development of
dissociative disorders. particularly mltiple personality disorder
(Putnam,1985;  Braum & Sachs, 1985). Most of the existing studies on
this issue have been based on retrospective studies of adult patients
with multiple personality disorder, although the findings of a
correlation have been quite consistent and etiologically suggestive. A
critical review of this literature will evaluate the empirical evidence
om theoretical formulations for the emergence of dissociation as a
psychopathologically overdetermined response to physical and sexual abuse
during childhood and adolescence.

Supportive evidence for the above includes a recent study by Finer
(Ph.D. dissertation), which compared the dissociative propensity of
abused children with that of a control group. Finer found higher
dissociation scores in the abused group on two independent measures, one
of which was a standard measure of hypnotizabilty. The findings and
implications of this study will be discussed.

Finally, treatment implications of the above findings will be
addressed. This will include a review of the literature on the use of

hypnosis with physically and sexually abused children as well as those

—_—

with dissociative disorders. Our own clinical experience in this area

 

will be reviewed, together with suggested guidelines for further study.

APP. Oo822
qi €ase 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 134 of 158 PagelD #: 6718

CHILD PORNOGRAPHY AND EXTRAFAMILIAL SEX ABUSE
(Group treatment of parents of child pornography and of
extrafamilial sexual abuse victims.)
PRESENTATION III
Carol Samit, C.S.W.

The majority of the literature on the treatment of child sexual abuse
focuses on the treatment of incest. Few articles describe the group
treatment of extrafamilial sexual abuse and those are limited to the
treatment of child victims. Reference has been made to the need to help
parents cope with extrafamilial molestation, but there is nothing written
about group treatment for parents whose children are these victims.

*In a clinical presentation; we will describe the process and the
thenés .in the group treatment of parents whose latency age children were
molested while attending an after-school program.

Like their children, these parents feel victimized, stigmatized and

. betrayed. The symptomtology of the parents often paralleled their
children. Among their symptoms were feelings of sadness, feelings of
failure (as a parent), fear that something bad will happen to them in the
future and general feelings of depression and anxiety. In addition,
feelings of self-blame and guilt and a wish for retribution and need to be
validated were expressed. Individual and couple issues emerged as therapy
progressed. The boys' own ongoing group process as well as for group
sessions, were strongly influenced by commumity response to the sexual

abuse, media coverage and the impacting legal systems.

 

APP. 0823
 

Countertransferential issues of working with a non-pathological parent
group, therapists living in the same commmity, sharing a similar SES

background and common value base will be discussed. The stages of group

 

" process will be examined as they apply to other groups of this type.

Liu) folds eed cd | Re ey

ii] Laws

a

ss

As
€:

\etsd

fad

3

’
4

¢

APP. os24
8 “Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 136 of 158 PagelD #: 6720

LEGAL PROCEEDINGS Of CHILD PORNOGRAPHY AND
EXTRAFAMILIAL CHILD SEXUAL ABUSE

PRESENTATION IV

=
7
ain
en
iy
ey
e3

 

=e

Detective Sergeant Frances M. Galasso,

4 Nassau County, New York Police Department

a Federal and State laws regarding child pornography and extrafamilial
child sexual abuse and investigation and prosecution procedures will be
presented. Legal obligations of child and adolescent psychiatrists will
be discussed.

Court proceedings and child victims as witnesses will also be
reviewed. The law enforcement and judicial proceedings of the case
involving all of the presenters will be utilized to illustrate this
presentation. Child and adolescent psychiatric collaboration with law

enforcement in these cases will be emphasized.

 

APP. o8s25
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 137 of 158 PagelD #: 6721

THe Center Fox Crp Prorecrion
WELCOMES YOU TO THE

HEALTH SCIENCE RESPONSE TO
CHILD MALTREATMENT 1990

- WITH THE
AMERICAN PROFESSIONAL SOCIETY ON THE ABUSE OF CHILDREN ANNUAL MEETING

AND THE
ALIFORNIA PROFESSIONAL SOCIETY ON THE ABUSE OF CHILDREN ANNUAL MEETING

IN COOPERATION WITH THE OFFICE FOR VICTIMS OF CRIME
UNITED STATES DEPARTMENT OF JUSTICE

JANUARY

17-18-19-20

1990

U.S. GRANT HOTEL
San Diego, California

APP. os26
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 138 of 158 PagelD #: 6722

35
NERS. She Bitpal Sex sebussflottent 41-12 Filed 01/28/21 Page 139 of 158 Pageli3é#: kab

[From The Village Voice, January 12, 1990. Reprinted in Women and Other Aliens: Essays from the
U.S.-Mexico Border, El Paso: Cinco Puntos Press, 1991. Copyright 1990 by Debbie Nathan. Reposted
here with explicit permission of Debbie Nathan. Direct reposting requests to mc@ncrj.org.]

The Ritual Sex Abuse Hoax
by Debbie Nathan

After the First McMartin Trial

The eight kids sitting in Geraldo Rivera’s New York studio after the first McMartin trial
ended could have stepped out of a candy bar commercial on Saturday morning TV. They
gleamed with the healthy tans, shopping-mall clothes, and moussed sun-bleached hair of the
southern California suburbs; their parents looked equally affluent. But these families were
far from cheerful. "We were molested," a strapping blond teenager told the audience
solemnly, "and that’s an honest-to-God fact." When some of the children — most of them by
now adolescents — described suffering flashbacks and night terrors, their mothers quietly
dabbed at tears. Other parents seemed angry and driven. "The parents and children standing
up here will not stop," said Marymae Cioffi, who since the beginning of the case had been
organizing to convince the public and the courts that bizarre sex abuse claims at places like
the McMartin preschool should be believed.

 

As Cioffi spoke, her lips twitched in spasms of anger. The children sat politely. But when a
relative of the defendants noted that the investigation had never produced any evidence
against them, the eyes of a small, until then subdued 14-year-old boy suddenly turned to
slits; his teeth bared and his lips trembled, just like Cioffi’s. For even though the jury had
completely exonerated Peggy McMartin Buckey while acquitting her son Ray on most
counts and deadlocking on the rest, Geraldo’s guests insisted their former teachers really
were sadistic sex criminals.

Gerald reminded the audience that defendants are innocent until proven guilty. But he also
asked whether the acquittals spelled doom for child abuse prosecutions, and titled the
program "The McMartin Outrage: What Went Wrong?" Finally, when he patted the
children’s shoulders and remarked on their "sincere pain," it was clear this show was adding
to the pressures that would lead to the current retrial of Ray Buckey on eight counts
involving three girls.

What Geraldo neglected to mention was that none of these children had ever taken the
stand: since McMartin first hit the media in 1984, his guests’ accusations had been so
consistently bizarre and illogical that their testimony would only have damaged the case.
There was 18-year-old Chris Collins, whose father belongs to a McMartin parents’ group
that believes the teachers are part of an intergenerational Satanic conspiracy. Collins, who
insists that he was molested attending McMartin in the mid-‘70s, remembers a room below
the school office and "major, major sacrifices" connected with the "Satanic Church." The
problem with his claim is that when Collins was at McMartin, Ray Buckey was in high
school and, according to his mother, maintained a perfect attendance record — meaning he
was never at the preschool when Collins was. Then there was round-faced, 10-year-old
Elizabeth Cioffi. According to her father, she has talked about being molested under the
school in tunnels lined with flashing lights and pictures of the devil.

http://www.ncrj.org/Nathan/nathan.html 12/28/2003

APP. O827
INU, Lit muitual OCA ADUSS M10dxX rage Z OF 14
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 140 of 158 PagelD #: 6724

Irrationality pervaded the McMartin case from the beginning. The first allegation came
from a woman later diagnosed as a paranoid schizophrenic. After Judy Johnson noticed one
day in 1983 that her two-year-old son’s bottom was red, she told police he said something
about a man named Ray at his nursery school. In the next few weeks, Johnson accused 25-
year-old Buckey of donning a mask and sodomizing her child while sticking his head in a
toilet; of wearing a cape while taping the boy’s mouth, hands, and eyes; and of sticking an
air tube in his rectum. She also said Ray made the child ride naked on a horse and molested
‘him while dressed as a cop, fireman, clown, and Santa Claus. Later, she claimed that the
McMartin teachers, including Ray’s 57-year-old mother, Peggy, jabbed a scissors into the
boy’s eyes and staples in his ears, nipples, and tongue; that Ray put her son’s finger into a
goat’s anus; and that Peggy killed a baby and made the boy drink the blood. She also told
the D.A.’s office than an AWOL marine and three models in a health club had raped her
son, and that the family dog was sodomized as well.

Within a few months, Peggy, Ray, his 28-year-old sister, his 77-year-old wheelchair bound
grandmother, and three other women teachers would be jailed and charged with hundreds of
counts of sex abuse. During the investigation, some parents would claim that hundreds of
Los Angeles-area children were brutally molested in several day-care centers, over a 20-
year period, by a conspiracy of Satanic child pornographers. Children would talk about
playing the "Naked Movie Star" game, about being photographed nude, about sexual assault
in hot-air balloons, on faraway farms, on the shoulders of busy highways, in cemeteries, in
tunnels under the school yard.

The McMartin School was painstakingly probed for tunnels. None were found. Neither was
child pornography, nor witnesses from the traffic-filled freeways, nor any other evidence.
Doctors’ findings of physical abuse were later debunked by medical researchers. Child
protection experts have since criticized the prosecution’s social workers for using leading,
suggestive interviewing methods that resembled brainwashing. Judy Johnson was
hospitalized for psychosis in early 1985 (she later died of an alcoholism-related liver
disease.) An assistant D.A., who quit the case and then helped the defense told the press
over three years ago that the woman had been mentally ill when she made her first charges
— information the McMartin jurors were never allowed to hear.

But none of these revelations seemed to dampen the prosecutors’, the media’s, or the
public’s need to believe horrible things had happened at McMartin. For the first two years,
the press slavishly trumpeted every illogical accusation, so that when charges against five
women defendants were dropped in 1986 — after the Los Angeles D.A. called the evidence
“incredibly weak" — polls showed that most people still thought that abuse had occurred at
the pre-school. During the subsequent, almost three-year trial, neither the Los Angeles
Times nor the rest of the metropolitan media bothered to critically dissect the case.

Finally the verdicts were announced, but the fact that they were overwhelmingly not guilty
didn’t seem to matter much either. In each of the 13 hung decisions, from 7 to 11 jurors
decided in Buckey’s favor, but this was glossed over by the press. So were the comments of
jurors like Darryl Hutchins: he said that during deliberations he decided that Ray Buckey
had molested the first child, but that he would have voted differently had the judge allowed
testimony about the mother’s mental illness — or the defense’s contention that while the
McMartin defendants were in jail, the little boy was molested by his father.

Refiling counts that most of the jury has rejected is almost unheard of. Immediately after the
verdicts, however, McMartin parents began a media campaign to push the D.A. to prosecute

http://www.ncrj.org/Nathan/nathan.html 12/28/2003

APP. o8s2s
CREB Sha RiwebReydibse HpAent 41-12 Filed 01/28/21 Page 141 of 158 PagelBased ty 4

Ray Buckey a second time. Again, the press dealt uncritically with the pressure. On tabloids
like Geraldo and Oprah, support for a retrial was overt; "responsible" media like The New
York Times were more subtle, suggesting, for example, that the jurors in the first trial were
"stymied" by "the malleable memories of children and the distorting effects of questioning,
particularly when a child has been traumatized." Hardly anyone acknowledged that most of
the jurors had concluded the children had likely not been abused, except possibly by their
‘own relatives and certainly by the investigation itself.

A National and International Panic

Clearly, the public had come to believe that something as monstrous—sounding, yet as
patently absurd, as McMartin was eminently imaginable. So imaginable in fact that a rash of
similar cases surfaced across the country. A month after the McMartin investigation started,
a Jordan, Minnesota, garbage collector accused of molesting three girls told authorities
several local families were in a child sex ring. The charges against the middle-aged couples
met widespread disbelief. But as neighbors stepped forward to support the accused, they,
too, were arrested — the children had named them as perpetrators. Stories of ritual and
slaughter emerged after the children were removed to foster care and many were
interviewed more than 30 times apiece. The murder tales were later deemed fabrications,
and some children admitted they lied to get relentless interviewers to leave them in peace. A
husband and wife were acquitted, charges against 21 others were dropped, and the garbage
collector confessed to inventing the charges in hopes of getting a lighter sentence.

In Chicago, a child told her mother that a day-care janitor had tickled her vagina. During
repeated interviews, some 300 other children accused 40 teachers of abusing them during
Satanic rituals, complete with baby killing. No physical evidence was produced; the janitor
was tried anyway and acquitted. Several other cases surfaced, and by 1985, McMartin
parents with media connections were collaborating with ABC’s "20/20" on shows claiming
that "Satanic" crime and day-care abuse were epidemic. Other journalists ran with the story,
disregarding the lack of evidence. Meanwhile, prosecutors, police, and social workers were
attending nationwide conferences to "network" with "experts" on Satanic kiddie-porn
conspiracies and learn how to root them out of nursery schools. There was a wave of cases
that year, among them one in E] Paso, Texas, where two women teachers were accused.
Investigators were in touch with McMartin child interviewers and with Satanic Conspiracy
theorist Ken Wooden, who helped produce the "20/20" series. The preschoolers never
testified; instead, parents described their children’s "outcries" since the investigation had
started, and behavioral changes like masturbating, urinating on walls, and assuming
"sexual" postures. The teachers were convicted.

In these and some thirty others covered by the Memphis Tennessee Commercial Appeal in a
1988 series, journalists noted striking similarities in what child protection officials dubbed
"ritual abuse" cases. Investigations usually began because of vague medical symptoms or
after an upper-middle-class child did something that adults thought inappropriately sexual.
Then, even though most sexual abuse occurs within the family, investigators immediately
directed their inquiries outside the home. Sometimes they even suspected community sex
rings, but most often they focused on elite childcare centers. The first allegation sometimes
seemed plausible. But in remarkable departures from forensics, police, social workers,
doctors, and therapists badgered children to name more victims and perpetrators, ignoring
answers that contradicted a ritual abuse scenario. As a result, many men were charged; but
women were too, and this was especially shocking, since females have not been thought of

http://www.ncrj.org/Nathan/nathan.html 12/28/2003

APP. O829
CHEERS: dhe Rival Sex sbussddeanent 41-12 Filed 01/28/21 Page 142 of 158 Page Rage 69684

as child molesters, much less sex torturers.

From 1984 to 1989, some 100 people nationwide were charged with ritual sex abuse; of
those, 50 or so were tried and about half convicted, with no evidence except testimony from
children, parents, "experts" expounding on how the children acted traumatized, and doctors
talking about tiny white lines on anuses or bumps on hymens — "signs of abuse" that later

“research would show on nonabused children. By 1986, in many states, hastily reformed
criminal statutes made it unnecessary for children to come into court; parents could act as
hearsay witnesses, or kids could testify on closed-circuit TV, giving juries the automatic
impression that defendants had done something to frighten the child. And once a person
stood accused, the community often decided that something must have happened. Any
remaining skeptics were blasted for "condoning child abuse" and some were accused
themselves.

As the cases snowballed, many parents were skeptical, but therapists told doubters that
unless they believed the allegations, their children would be further traumatized. Anxious,
guilt-ridden parents formed organizations with names like Believe the Children, the group
begun by the McMartin parents. Besides offering psychological support, these groups
helped prosecutors put together cases, did media promotion, and lobbied for laws allowing
children to testify outside the courtroom.

Despite the support they received from adults, instead of getting calmer as time passed,
many of the children showed increasingly traumatized behavior, such as flashbacks. Their
tales of abuse followed a pattern; at first they said they were merely fondled; later in the
investigation, they mentioned rape, sodomy, and pornography; then they progressed to
increasingly bizarre scenarios. Across the country, the molesters were described as black
men, mulattos, deformed people, or clowns; the abuse took place in churches; adults wore
masks and costumes; they urinated and defecated on children; they burned, stabbed, cooked,
or drowned babies; they sacrificed animals; they molested children in funeral homes and
buried Barbie dolls. Extensive investigations have failed to turn up material evidence to
support any of those claims.

In a 1987 case in Holland, the authorities decided there were no culprits at all. A four-year-
old boy in the town of Oude Pekkela returned home from a play area with a bloody anus. In
the next few months, some 100 children told authorities that German pornographers dressed
as clowns had kidnapped, molested, and tortured them in Satanic rituals, and as time passed
they acted more and more traumatized. But after a massive investigation, officials
concluded that the four-year-old had poked himself with twigs while playing with another
preschooler; that no German pornographers — or any other molesters — had ever existed.

And in suburban Philadelphia, where an investigation began last year into claims that a
teacher and her 68-year old aide ritually assaulted three girls with excrement, the Bucks
County D.A. dismissed the allegations as hysteria. Still, an unquestioning belief in ritual sex
abuse in the U.S., Canada, and other post-industrial countries remains the rule. Here, not
only religious fundamentalists and the unschooled, but large numbers of literate, secular
people seem ready to accept the idea that scores of people in crowded daycare centers could
engage hundreds of children in vicious — not to say extremely messy — assaults, and yet
leave neither a scintilla of physical evidence nor an adult material witness. What’s going
on?

In a sense, nothing new. Moral panics — the Salem witch trials and McCarthyism, for
example — have often run rampant through cultures in flux, and "ritual abuse" is today’s

http://www.ncrj.org/Nathan/nathan. html 12/28/2003

APP. Oo8s30
CREB Eh Ripa ten Abyss Hoeint 41-12 Filed 01/28/21 Page 143 of 158 PagelFPa? 6574

mythic expression of deep-seated worries over sweeping changes in the family. Since the
1970s, the number of working women have risen, and so have the divorce rates and female-
headed households. Children are being socialized less by family authority and more by the
media and its consumerist focus on the erotic, yet AIDS has imbued eros with a new danger.
All these changes spell anxiety. For conservatives, they are literally sinful, and since moral
traditionalists hate public day-care, a right-wing impulse to demonize childcare workers is

‘not surprising. But many feminists and progressives have bought into the hysteria, too:
ritual abuse panic has become an outlet for women’s rage at sexual violence and
harassment. While this anger could hardly be more justified, it has increasingly been
articulated through an anti-sexual current in the feminist movement, a current that jibes with
the views of conservatives who loathe pornography — and who also fear women, their need
for day-care, their independence, and their sexuality.

The Denial — and Redefinition — of Incest

Until recently, generations of silence and denial shrouded the problem of child sexual
abuse, especially incest. Academic literature had long described it as a one-in-a-million
event, and when women and girls told therapists and child protection authorities they had
been molested, their stories were usually dismissed as nasty figments of the female psyche.
But by the mid-70s, as feminists were fighting this society’s tendency to belittle and
disbelieve women’s rape reports, theoreticians like Florence Rush began eloquently arguing
that children — especially girls — had the same problem when they tried to talk about being
sexually abused. Meanwhile, several studies reported that one out of every hundred women
remembered having sex with fathers and stepfathers — and that did not even include
experiences with other family members like uncles. By 1980, thanks largely to feminist
efforts to create and publicize reporting systems, the government tallied almost 43,000 cases
of sex abuse annually, up from a few thousand only a few years earlier. Most perpetrators
were fathers and other male relatives and most of the victims were girls.

Feminists who analyzed incest defined it as inherently victimizing the daughter; they said
her extreme dependence on her family and the men in it meant she could not give
meaningful consent to sex. But then they made a dubious leap: they began applying their
perspective on incest to non-relatives. Judith Herman, in her 1982 book, Father-Daughter
Incest, wrote that any sexual relationship between an adult and a child, even if the child is a
teenager, "must necessarily take on some of the coercive characteristics of rape." Florence
Rush compared children choosing adult sex partners to chickens meeting up with hungry
foxes.

Actually, studies show that the realities of transgenerational sex outside the family, where
individual adults wield a good deal less power over children, are more ambiguous. Most
male pedophilia consists of caressing and fondling. For most children, these experiences
appear to be at best confusing, at worst traumatic. But others seem to willingly participate,
and some adults recall that while still legally minors they accepted, even welcomed sex with
grownups. (Many gay men, for example, say they instigated these encounters, and some
suggest that such relationships offer the boys the only real possibility for healthy
acculturation into homosexuality.) Nonetheless, the prevailing feminist view of child sexual
abuse broadened its meaning to include, without distinctions, any contact between someone
below the age of consent with someone older — even if that meant ignoring how the younger
partner remembered the incident.

http://www.ncrj.org/Nathan/nathan.html 12/28/2003

APP. Ossi
CAERS: dhe Rita Sex sbussddoaxent 41-12 Filed 01/28/21 Page 144 of 158 Pagelage Sobbt

In the early 1980w, feminist sociologist Diana Russell asked women to remember any
unwanted sexual contact before age 18, including with boyfriends of the same age — "sexual
contact meaning anything from anal intercourse to glimpsing a flasher to an unwelcome
hug." She also asked women to recall "incest," defined as sexual contact between relatives
(even distant ones) more than five years apart in age. By Russell’s standards, tongue kissing
between a 13-year-old and her cousin’s 19-year-old husband would be considered

- incestuous and therefore exploitative, even if the woman remembered enjoying it. Using her
extravagantly broad definitions, she found that one in five women were "incest victims" and
more than half suffered child sexual abuse. Because the media quoted this and similar
studies without explaining how diverse the reported experiences were, it suddenly seemed
to the public that little kids were in imminent danger of being raped.

Cultural Anxiety About Child Safety

But even before feminist anti-sex abuse efforts had begun, a national fear was growing that
terrible, previously unheard of perversities were endangering children. It began with rumors
of Halloween sadists. In 1970, The New York Times reported that the "plump red apple that
Junior gets from a kindly old woman down the block ... may have a razor blade hidden
inside." By 1972, many kids were not allowed to trick-or-treat; three years later Newsweek
warmed that several children were dead and hundreds more injured by viciously doctored
Halloween candy. A few years later, kiddie porn was the new threat. In 1977, NBC reported
that "as many as two million American youngsters are involved in the fast-growing, multi-
million dollar child pornography business..." and "police say the number of boy prostitutes
may be as high as half a million" (some 10 percent of all male adolescents in the entire

country).

Then, in the early 1980s, following the New York City disappearance of Etan Patz, the
kidnapping and slaying of Adam Walsh, and the murders of 28 Atlanta schoolchildren, the
missing children’s movement emerged. Crusaders began describing a stranger abduction
problem of astonishing proportion: U.S. Representative Paul Simon offered House members
a "conservative estimate ... 50,000 children abducted by strangers annually," and a leading
child-search organization said 5000 of these children were murdered each year.

Research by journalists and sociologists has debunked all these claims. In the entire U.S.,
only one child has ever been killed by Halloween candy — and the poison was put there by
his own father. Only 18 injuries were reported nationwide during the 25 years before 1984,
the most serious one a wound requiring some stitches. Some of these were hoaxes or
fabrications by attention-seeking kids. As for kiddie-porn, it’s estimated that even before
1978, when all production and commercial distribution of such material was banned under
federal law, only about 5000 and 7000 children were involved worldwide. Since then the
commercial market in America, miniscule to begin with, has been virtually wiped out.

Research into claims about mass kidnappings likewise deflates the hype: a recently released
Justice Department study finds that almost all missing children are teenage runaways and
throwaways. The typical kidnapping is committed by a divorced parent who has lost
custody. As for stranger-abductions, the Washington D.C.-based National Center for
Missing and Exploited Children currently lists about 240 children missing in the entire
country. Still, much of the American public is convinced that molesters, sadists, kidnappers,
and pornographers are major threats to our kids.

http://www.ncrj.org/Nathan/nathan.html 12/28/2003

APP. O832
CaNERI OBE Ropalten § buseHaarent 41-12 Filed 01/28/21 Page 145 of 158 PagelPage épid4

Paranoia about Satanism

This fear has been reinforced by yet another strand of irrationality — the rise of paranoia
about Satanism. Religious belief in child-torturing conspiracies of devil worshippers —
whether Christian, Jewish, or Satanist — has flowered and withered since the early days of
the Church. Lately, the belief has resurged in the U.S. and gained widespread acceptance

“via tabloid media like Geraldo. Things have gotten so far out of hand that last year a Texas
school district told students they could no longer wear T-shirts with peace symbols, since
self-styled experts on Satanism say the design represents the devil. Another popular belief,
that Satanists kidnap blonde virgins for sacrifice, cropped up nationwide in 1997 and 1998,
and spawned a wave of what sociologist Jeffrey Victor calls "rumor panics": townspeople
from Montana to Maine banned library books, armed themselves into vigilante squads, and
raided purported “covens" that often tured out to be nothing more than teen punk-rocker
hangouts.

The latest Satan scare has its roots in 1970s fundamentalism. In The Late Great Planet
Earth and Satan is Alive and Well on Planet Earth, both of which sold millions of copies,
Christian TV celebrity Hal Lindsey decries the corrupting influence of the "New Age" ‘60s,
yearningly prophesies the end of the world and Armageddon, and warns of the sinister
power of rock music, witches and devil worshippers. Meanwhile, many white teenagers
shocked their elders by reading popular works about Satanism, scrawling "666"-style
graffiti, and listening to the music Cardinal O’Connor, in his recent "exorcism" sermon,
called pornography in sound.

During the late ‘70s, “urban legends," or modern folk rumors, about devil worshippers
spread across the U.S. One tale had it that Ray Kroc, former owner of McDonald’s, had
tithed his hamburger profits to the church of Satan in exchange for prosperous Big Mac
sales. Another was that Procter & Gamble’s century-old moon-and-stars logo was a secret
Satanic symbol. (The rumor got so out-of-control that the company had to change the logo
in 1985.)

"Recovered'"' Memories and MPD

Another evolution in the popular zeitgeist was signaled by the 1980 release of Michelle
Remembers, coauthored by Lawrence Pazder, a Catholic psychiatrist from Vancouver, and
his wife and former patient, Michelle Smith. The book recounts how Smith, in treatment for
depression, underwent months of hypnosis and "remembered" being imprisoned at age five
by her mother and a group of Satanists. She said she was locked up, buried with snakes,
smeared with human waste, raped with candles and crucifixes, and finally forced to destroy
an infant. Smith’s therapy consisted of more hypnosis, prayers to the Virgin Mary, and
exorcism.

There is no confirmation that anything Smith "remembers" occurred. Psychiatric
anthropologist Sherrill Mulhern, who has reviewed tapes of sessions similar to Pazder’s and
Smith’s, says patients retain an unshakable belief in whatever a therapist suggests under
hypnosis. Smith’s "memories," Mulhern says, were probably constructed piecemeal, with
Pazder introducing the Satanic motifs. Still, Michelle Remembers became a "non-fiction"
bestseller, and the authors appeared on national Christian talk shows. Another self-styled
cult survivor had her story published in a tabloid, and by 1983 the FBI was getting calls
from women around the country, claiming they too had escaped devil-worshipping cults.

http://www.ncrj.org/Nathan/nathan.html 12/28/2003

APP. O833
of 14

buse e 8
Document 41-12 Filed 01/28/21 Page 146 of 158 Pagel = 6730

NCKJ: Lne A
Case Dob evs Sede

Their stories hardly varied: the cults were part of a generations-old, international conspiracy
including prominent people, and practiced rites like the ones in Michelle Remembers; they
also kidnapped and sacrificed children, which explained the country’s thousands of missing
kids.

According to Kenneth Lanning of the FBI, at first the agency took the stories seriously.

_ Perhaps there were a few isolated cults, maybe they could have killed some children.

‘ Authorities nationwide began digging up reported burial sites, but found nothing, and
Lanning’s doubts increased as "survivor" reports mushroomed (the FBI now gets a call a
day). "If the cults were real," he says, "they would constitute the greatest conspiracy in
history."

Who, then are these "survivors" and what’s their connection to ritual abuse accusations?
Sherrill Mulhern, who has spent years studying traditional cults and modern groups like
Jonestown, began researching the "survivors" and their therapists about five years ago. She
soon realized that she was looking not at a real cult, but at people linked by a delusionary
belief in one.

Many "survivors," Mulhern says, are former teen runaways who lived on the streets and
took up prostitution — behavior typical of incest victims. Many have abused drugs that
produce paranoid delusions; many have been treated for schizophrenia and for borderline
personality, which is characterized by compulsive lying. More recently, many have been
diagnosed by therapists as suffering from multiple personality disorder. And virtually all
had fundamentalist Christian parents or later converted. While being "born again," they
were often hypnotized by fellow "survivors" of by self-styled Christian spiritual therapists.

The public knows about multiple personality from The Three Faces of Eve and Sybil. This

diagnosis — which was called double consciousness in the igh century and later fell out of
favor — has been officially resurrected during the past 15 years by the American psychiatric
profession. A century ago, Freud’s term for multiple personality was hysteria, and he first
treated hysterical women during the 1880s. When hypnotizing deeply religious Catholic
patients, Freud was struck by how many told trance tales of being raped by black-robed
Satan worshippers, stories identical to those told by women during earlier witch trials. He
speculated that these stories were actually sadomasochistic fantasies overlying memories of
real childhood incest but articulated in the language of religion.

A century later, therapists started hearing the same tales again. This time around, they
weren't so willing to call them fictions. The new, unqualified belief that all womens' and
girls’ rape and incest stories were true reflected the reemergence of that strain in feminist
thinking that condemned all sexual impulses as merely forms of male domination. In this
view, men were inherently predatory, obsessed with penetration and violence — or, as
Andrea Dworkin put it, "the stuff of murder, not love." Women, on the other hand, wanted
gentle, not-necessarily-even-genital-sex. By analogy, children were just as pure.

Feminists like Diana Russell, Florence Rush, and Dworkin denied that sadomasochistic acts
or thoughts could be erotic for women. Russell viewed them as inventions of the patriarch
and reflections of women’s powerlessness; Rush, in her groundbreaking work on sex abuse,
The Best Kept Secret, disapprovingly connected the "uncensored erotic imagination" with
“the total freedom of the sadist." Besides being theoreticians, these women were also
activists in Women Against Pornography, which was lending the right’s anti-porn crusade a

http://www.ncrj.org/Nathan/nathan.html 12/28/2003

APP. os3s¢
NERS dae Bip Sex eoussdletent 41-12 Filed 01/28/21 Page 147 of 158 Pagel3%:S93!4

modern "progressive" aura by arguing, despite the lack of evidence, that representations of
women being wounded or sexually dominated by men cause sexual violence. At the same
time, many therapists who considered themselves feminists adopted the belief that when
patients bring up fantasies, dreams, or memories of coerced or brutal sex, they can never be
products of the erotic imagination; they must really have happened — and anyone who says
otherwise is an apologist for patriarchal violence.

This was the complaint lodged against Freud. During his early career, when female
hysterics told him they had been seduced during childhood by their fathers and other adults,
Freud believed them; he concluded that such violations were common and led to neurosis.
Later, he decided many of the stories were untrue. Freud undoubtedly ended up
underestimating the prevalence of abuse, though he never dismissed all his patients’
seduction stories. To explain the others as fantasies, he developed the theory of the Oedipus
complex.

In recognizing children as intensely sexual beings, the theory was revolutionary. But its
assumption that all women envy men their penises helped reinforce sexual stereotypes and
encouraged therapists to mindlessly dismiss women’s memories of childhood molestation.
Not surprisingly, then, Freud’s theories of sexuality were later just as simplistically attacked
by feminists eager to conflate sexuality with male violence. Their criticisms were most
forcefully articulated in 1984, with the publication of Jeffrey Masson’s The Assault on
Truth: Freud's Suppression of the Seduction Theory.

And even as Masson institutionalized Freud-bashing, women and children were telling
therapists and police rococo tales about sadomasochistic, diabolical assaults. How could
these bizarre stories be true? But then, hadn’t we learned that sex abuse was much more
common than previously thought?

The stage was set for McMartin hysteria.

The McMartin "Investigation" and ‘the child sexual abuse accommodation
syndrome"

In 1983, as part of his upcoming, hotly contested reelection campaign, the Los Angeles
district attorney commissioned a survey asking voters to name their biggest crime concerns.
He was surprised to learn that their main worry wasn’t drugs or drunken driving — it was
child abuse. At about the same time the pollsters were at work, a mentally ill mother was
telling Los Angeles County authorities Story-of-O tales about the McMartin preschool.
Following her first accusations, police sent 200 letters to parents, listing specific questions
to ask their children about whether and how Ray Buckey molested them. Virtually all the
children denied being abused. Nevertheless, at the suggestion of the prosecution, panicked
families made appointments at the Children’s Institute International (CII), a Los Angeles
abuse therapy clinic.

There, social workers plied the children with puppets, suggested ritual abuse scenarios,
coaxed recalcitrant kids to "pretend," and said that if they didn’t tell the "yucky secret" it
meant they were stupid. This interviewing method followed from Los Angeles psychiatrist
Roland Summit’s "child sexual abuse accommodation syndrome," a theory about incest.
Summit argues that if there is evidence of sex abuse and a child denies it, this is only further
proof that it happened and a therapist should use any means necessary to help the child talk.

hitp://www.ncrj.org/Nathan/nathan.html 12/28/2003

APP. O835
CALEB bbe Ritual Sexy Abuse Homent 41-12 Filed 01/28/21 Page 148 of 158 Pagehage:!@efa4

When this technique was applied to criminal investigation, there wasn’t supposed to be any
problem with false allegations. Research has since suggested that as many as one in twelve
sex abuse reports are fabricated, that in divorce custody disputes, the rate may be as high as
one in two, and that a disturbingly common source of false allegations is mentally ill
mothers who injure their children, even genitally, to get attention. But in 1984, few were
thinking about such issues — conventional wisdom was that since children are innocent

r beings, they never lie about sexual abuse. If they later recant, that means they are under
family pressure to protect the father — and their turnabout is further proof of the crime.

So no matter how much coercion was used to get an accusation and no matter if a child later
retracted it, once Summit’s incest theory was applied, a charge of abuse became irrefutable.
Child protection workers ignored the fact that this logic had little to do with day-care. After
all, why would children staunchly deny abuse to protect an adult who wasn’t part of the
family? And if they’d been so brutally attacked at school, why wouldn’t they tell their
parents?

Therapists and investigators came up with all sorts of rationales. One was that the teachers
threatened them by slaughtering animals and warning that the same thing would happen to
their parents if they told. Kids who revealed nothing were said to have split off unbearable
memories and developed amnesia. Following this line of thinking, it’s not surprising that
some investigators and psychologists used hypnotic suggestion to get children to
"remember" abuse; more typical was endless interrogation, much of it done by parents.

In imposing such techniques, adults no doubt injected their own motifs into allegations.
Indeed, there is evidence that the details in ritual abuse charges come more from grown-ups
than children. Lawrence Pazder, coauthor of Michelle Remembers, told the San Francisco
Examiner he acted as a consultant to Los Angeles police investigating McMartin and to
parents nationwide; McMartin parent Jackie McGaulley has confided she met with him
during the early days of the investigation. Around the same time, Ken Wooden, the Satanic
conspiracy theorist, mailed information to 3,500 prosecutors describing what to look for in
ritual abuse cases. Women claiming to be survivors contacted McMartin investigators and
parents; some even joined parents at nationwide child protection conferences to speak about
ritual abuse. Meanwhile, prominent psychiatrists like Bennett Braun began appearing at
symposia on multiple personality, telling colleagues that a fourth of the women with this
diagnosis are escapees from cults organized like the "Communist cell structure." Soon,
other therapists would be carrying guns for protection against devil worshippers. And soon,
more and more prosecutors would make front-page news by leveling charges of
unspeakably sadistic rape, sodomy and terrorism against people whose only previous
experience with the law was in traffic court.

Yet Satanism as a motive in ritual abuse cases didn’t always wash: Though prosecutors
tried to keep it quiet, if the public or jury found out that the accusations included the belief
that the defendants danced around in covens, cases tended to become laughingstocks and
collapse. (Indeed, the phrase ritual abuse was coined by child-protection people worried
that Satanic abuse would evoke public disbelief.) So prosecution-minded child-protection
activists tried to develop sensible-sounding explanations for why ordinary people would
suddenly get the urge to stick swords up toddlers.

The New Psychology of Ritual Abuse

http://www.ncrj.org/Nathan/nathan. html 12/28/2003

APP. O836
CANNER Bhs Ravalteys bus Havent 41-12 Filed 01/28/21 Page 149 of 158 Pagdtage:|é e354

To do this, common sense had to be reformed. Nobody, not even the most jaded of cops,
had ever heard of people with no relationship to enragé politics or cults and with no mental
health problems practicing intricate sexual tortures against little children in nursery schools.
The situation was akin to the dilemma faced by inquisitors during the witch trials, when one
of the biggest issues was how to physically identify a consort of Satan. The accused would
be stripped and a search would ensue for "devil’s privy marks": warts, scars, and skin tags,

especially on the genitals. Such blemishes were said to prove the bearer had a compact with
the devil. Three hundred years later, bodily flaws wouldn’t do. Now what was needed was a
new psychology.

Serious research was no help. Most male molesters and pedophiles who commit non-violent
offenses score normally on psychological tests, but one would expect a Rorschach to ferret
out something remarkable about a person who rubs feces on toddlers and barbecues babies.
Nevertheless, batteries of exams given to ritual abuse defendants turned up virtually nothing
unusual. This was especially remarkable when it came to women, since the few female child
molesters mentioned in earlier medical literature had invariably been diagnosed as mentally
retarded or psychotic.

But in the 1980s, rapidly increasing reports of incest included several cases with female
perpetrators. Recent studies suggest that these women are unusually emotionally disturbed,
abuse drugs, and were themselves incest victims. When molesting their children, they do it
nonviolently, by fondling them during diaper changes, for example; and they often feel
ashamed and turn themselves in. Others report helping their husbands molest their
daughters. These women seem to share many traits with battered wives, and after escaping
abusive marriages, some have willingly confessed their former complicity.

As soon as female incest offender studies were published in the mid-1980s, prosecutors of
ritual cases rushed to pound the accused into the profiles. In most cases, it takes a huge
stretch of the imagination to link ritual abuse defendants with incest offenders. Accused
groups have usually contained more women than men, and that doesn’t fit the battered or
dominated wife profiles. And virtually all the defendants have insisted they are innocent
even after generous plea bargaining.

Nevertheless, zealous child protection authorities keep trying to suggest "profiles," even if it
means fictionalizing defendants’ lives. In several cases, with no supporting evidence,
officials have told journalists that the accused were “abused as children." In others,
prosecutors have intimated that benign activities, often having something to do with sex,
reflect psychopathology. In one case, a middle-aged married woman had an affair (with a
man) while she was working at a preschool; one week, when she was considering leaving
her husband, she signed the daily attendance sheet with her maiden name. At trial, the
prosecutor displayed the signatures and implied the woman was mentally ill.

Another profile gained popularity after the 1985 Meese Commission hearing where critics
of adult pornography were joined by spokespeople for the kiddie porn, missing children,
and ritual abuse panics. Appearing with a chart supposedly describing confessed and
convicted male sex abusers, the FBI’s Lanning advised cops to check whether a suspect
seemed Regressed ("low self-esteem"); Inadequate ("social misfit"); Morally Indiscriminate
("a user and abuser of people"); Sexually Indiscriminate ("try sexual — willing to try
anything"). Though this typology is about as scientific as a horoscope, Lanning, a vocal
Satanic-conspiracy-theory skeptic, has cautioned his chart wasn’t developed for women or
ritual abuse defendants — which hasn’t kept prosecutors from using it.

http://www.ncrj.org/Nathan/nathan.html 12/28/2003

APP. Oo837
CNGRS: Fhe Ritual SexsebupsddgMtent 41-12 Filed 01/28/21 Page 150 of 158 Pagdite3# % 9544

Even so, the search for a more convincing profile goes on. In response to true believers’
urgings, the federal government followed Meese Commission recommendations and funded
studies that accept, a priori, the validity of ritual abuse charges. In 1985, the University of
California at Los Angeles got $405,000 to monitor into adulthood the “coping" skills of
children allegedly molested in local preschools, though authorities later dismissed virtually
all their stories as unbelievable.

One researcher for this study is sociologist David Finkelhor, a self-styled sexual progressive
and longtime colleague of feminist Diana Russell. Finklehor got a grant to profile day-care
sex crimes. Again, most of the cases he researched had so many investigative and
evidentiary flaws that they never made it to trial. Except for idle speculations, Finklehor
found nothing remarkable in ritual defendants’ histories or personalities. But instead of
asking if this meant the charges were false, he implied that since the accused are normal,
being normal is part of the typology of the ritual offender. With this sleight of hand, the
study, titled Nursery Crimes, immediately became a bible for child protection fanatics eager
to supply incredulous communities and journalists with a "scientific" rationale for their
paranoia.

The Margaret Kelly Michaels Case

The updating of ritual abuse hysteria with pop psychology is vividly illustrated in New
Jersey’s Margaret Kelly Michaels case — the northeast’s version of McMartin. Michaels, a
teacher at a suburban Newark day-care center, was accused in 1985 of assaulting
preschoolers sexually with peanut butter, swords, bloodied tampons, urine, feces, and
terroristic threats. She was said to have committed these crimes against dozens of children
daily, for seven months, in a crowded facility, without any adults seeing her and without
leaving any physical evidence.

After investigators made all the mistakes that characterized McMartin, they still had no
evidence that Michaels was in a cult. So they searched for psychopathology. Again, nothing
strange in Michaels’ background. They pressed on anyway. To fit her into the incest
offender profile, prosecutors played up unfounded rumors that her father fondled her during
jailhouse visits. At a preliminary hearing, they brought in the FBI’s Lanning to "instruct"
the judge that women don’t have to be psychotic to molest children. Both in court and off
the record, the prosecutors plugged Michaels into anything that passed for a profile, even
those developed for men. They suggested she was "dissociated" — i.e., a multiple personality
— because she did dance exercises at the day-care center while looking "spacey." They
implied she was a pedophile — a term never before applied to women — because she took
photographs at the playground. And the fact that Michaels adamantly insisted she was
innocent was supposed to mean she was "morally indiscriminate." As proof of her cunning,
prosecutors told the jury that during one psychological evaluation, Michaels drew a person
with one foot turned inward; but another time she drew it pointed out!

With such nonsense offered — and largely accepted — as "motive," it was unavoidable that
Michaels would be demonized for any sexual behavior not conforming to the strictest
traditional standards. At her women’s college, for example, she had experimented with
lesbianism. The prosecution insinuated that Michaels’ homosexual experiences and the fact
that she had not slept with a man until age 25, were proof of "confusion" that would cause
her to torture children. Michaels was ultimately convicted on 115 counts of abuse. The case
against her, permeated as it was by the testimony of social workers and psychologists,

http://www.ncrj.org/Nathan/nathan.html 12/28/2003

APP. Oo838
NERS: he Binal Sexabuss Hoax 41-12 Filed 01/28/21 Page 151 of 158 Page 89 obi

exchanged open talk of Satanic conspiracies for a secular, feminist-sounding idiom that
nevertheless couches a profound hostility towards women and a loathing for any erotic
impulse.

Even children’s play with each other is becoming suspect. Abuse-finders now worry that
preschoolers who play sexually with their peers may be "perpetrators" or pedophiles-in-the-

«making. CII, the Los Angeles clinic known for its abominable McMartin interviews, is now
treating "offenders" as young as four years old if they have so much as "verbally cajoled" a
younger child into sex play that CII deems not "normal." While researchers say most of the
“offenders" were themselves sexually abused, the clinic’s history of eliciting false
allegations makes any such claims suspect. More telling is the CII therapists’ disapproval
that some of their little girl patients said they acted sexually not out of "love and caring,"
but simply “to feel good."

While such rhetoric may still be patently laughable, repressing older kids is another story.
Teenagers are increasingly victimized by laws denying them access to birth control,
confidential abortions, or a sense that sex is anything more than a deadly disease. The trend
is now justified via the rhetoric of "child protection"; in Arizona, after a law passed
mandating teachers and counselors to report sex abuse victims, officials in the state’s largest
school district gathered the names of sexually active students and handed them over to the
cops.

Edenton, North Carolina

Meanwhile, in divorce disputes and especially on the day-care front, hysteria continues
unabated. Across the country, more and more losers in custody battles are accusing spouses
of being Satanic cult sex abusers. And since 1989, the town of Edenton, North Carolina, has
been disrupted by charges that five women and two men associated with an elite preschool
molested, raped, and filmed sex acts with 70 young children and infants. Earlier in the
investigation, officials said they had photographic evidence of the crimes, and the D.A.
claims the children have made most of their allegations to therapists. But the only
"evidence" to emerge is one Polaroid photo, found in a woman defendant’s home, of her
having sex with her fiancé (an adult); at least one therapist is giving Satanism and ritual
abuse seminars around the state, and some parents of the alleged victims are active in
Believe the Children.

The North Carolina kids’ stories have unerringly followed the ritual abuse plot, progressing
lately to tales of witnessing babies slaughtered. Perhaps not coincidentally, their most
bizarre allegations began surfacing this past fall, around the time that 27 million viewers
watched Do You Know the Muffin Man?, a CBS move that rehashed details from several
ritual abuse cases, but included the wholly fictional climax of parents discovering day-care
teachers worshipping the devil amidst piles of kiddie porn. Or maybe the North Carolina
children saw an earlier Oprah Winfrey show in which a Jewish woman, accompanied by her
Jewish therapist, claimed to be a survivor of childhood cult ritual abuse and added that
Jewish families had been sacrificing babies since the 1700s.

The Lasting Damage Done by McMartin

A few months later, during the taping of the Geraldo post-trial show, the McMartin children
and their parents sat under bright lights and gave their names. Back at a Los Angeles studio

http://www.ncrj.org/Nathan/nathan.htm! 12/28/2003

APP . O839
CNGR othe Rival Sex Abuse Hoax nt 41-12 Filed 01/28/21 Page 152 of 158 Pagelles 6 Pd*

hookup, a girl sat in a darkened area, anonymous. She told how when she was five she used
to spend after-school hours with Ray Buckey helping him clean up classrooms, yet he never
molested her. She recalled going to CII during the investigation, and how the therapists kept
suggesting the details of ritual sex games before they even started up the tape recorder.
Then they turned it on, all the while telling her things she’d never heard of, and insisting she
repeat them.

She wouldn’t, and now six years later, a boy sitting in the bright lights — one whose parents
parade him on national TV and make speeches about Satanist sex abuse networks in
Episcopal churches — glared at her silhouette and insisted she was really molested. The girl
sat in the shadows, afraid to show her face or give her name. She and her family fear
harassment — not for proclaiming she was raped, but for insisting she wasn’t.

As for the children who sat in the light, their parents have invested years believing in
demonic conspiracies and underground nursery tunnels. (Until recently, the parents were
still digging. They came up with Indian artifacts.) They have spoken unremittingly of such
things, to the world and to their sons and daughters. They have told their children, over and
over again, that they were abused, then rewarded them for acting traumatized. They have
put them in therapy with adult fanatics who have done the same, and enrolled them as
guinea pigs in the "research" projects of zealots.

The McMartin kids, and hundreds of others in ritual abuse spin-offs across the country,
have spent years trapped in clans now extended to include psychologists, social workers and
prosecutors — clans whose identity derives from a tent-revival belief in their children’s
imagined victimization. Right wing devil-mongers may find the subculture to their liking,
but the rest of us ought to recognize the harm it is wreaking, not only on civil liberties and
the falsely accused, but also on day-care, on women’s rights, and especially on children.
Because the kids involved in this hysteria have indeed suffered, but not at the hands of their
teachers. And the abuse perpetrated against them by the child-protection movement gone
mad are every bit as awful as the tyranny of incest.

http://www.ncrj.org/Nathan/nathan. html 12/28/2003

APP. o84o0
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 153 of 158 PagelD #: 6737

 

ee, Ques, an Infant

under the age of 14 years, by his Mother

and Natural Guardian, eee ,
2, TT, 21 a |

Plaintiffs,

-against-
HARRAN TRANSPORTATION COMPANY, INC.,
HICKSVILLE UNION FREE SCHOOL DISTRICT,
ROBERT IZZ0 and ANDERS QUINTANO,

Defendants.
- - -~ - - - - - _- - - - - - - - - -_ - - - - - - -X
HICKSVILLE UNION FREE SCHOOL DISTRICT,
Third-Party Plaintiff,
-against-
ST. IGNATIUS LOYOLA SCHOOL,
Third-Party Defendant,
AND ALL OTHER RELATED FORK LANE ACTIONS.
-_ - - - — - -~ - — - - - - - - - — — - - -_ CS -_ - -xX

Nassau Supreme Court
Mineola, New York

May 13, 1994
10:20 a.m.

Hon. Charles Marchese
Judicial Hearing Officer

 

 

 

D & G REPORTING SERVICE. INC. (212) 732-°777
APP. 0854
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 154 of 158 PagelD #: 6738

36
 

| A Real Case

Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 155 of 158 PagelD #: 6739

Learning to Love:
The Trial Lawyer's 14 Challenges

By Henry G. MILLER

painting your client's portrait, you must anticipate

the warts. If you don’t, your opponent will. You ig-
nore the hostile gaze of a juror at your peril. Same for
the judge. And what about co-counsel? You've known
Tyrone (the Tiresome) for years. You never liked him.
He never liked you. Now you have to work together.
Worst of all, you don’t like your case. The facts are
tawdry. The file is thick. No one wants to try the case. In
truth, you hate the case. You hate the judge. You hate the
jury. You hate your client. You hate the lawyers with
whom you have to work.

What do you do? Resign? Run away with Gaugin to
Tahiti? Flee to a nunnery or a monastery? Fake a heart at-
tack? Beg a colleague to replace you? Settle at any price?
Cry and hope for an early quietus? No. You dig deep and
take refuge in an old secret: Love the challenge as you
love yourself. And this is a wise secret because it permits
us to face every obstacle, no matter how challenging.

Let’s take a real case and use it as a summary of all
our approaches to the trial of a case. A case that may
have been the longest civil case ever tried before a New

York jury.

A Real Case

Forty-eight children claim sex abuse. By one man.
Their school bus driver. Hicksville, Long Island, 1987 to
1989. As to 16 of the children, the driver pled guilty. This
was after having been convicted by a jury of sexually
abusing Boy Scouts following an accusation from the
son of a family friend. Then came civil lawsuits. The
search for money.

The Chronology Robert Izzo joined Harran Trans-
portation Company, Inc., in September 1986. As a school
bus driver in Hicksville, he was popular and well-liked
by the children.

But less than three years later, on May 21, 1989, Izzo
was arrested for molesting a young man, a charge which
eventually included the Boy Scouts. Then in June, the
Nassau County Police began an investigation regarding
schoolchildren.

Izzo, a Hicksville resident, had been released from
custody following his arrest. However, on July 21, 1989,

| is blind, but a trial lawyer must see all. In

8

he was rearrested for allegedly sexually abusing school-
children. He has been in jail ever since.

Grand jury testimony was taken in the summer and
early fall as to the young man and Boy Scouts. In Octo-
ber, a grand jury heard about the schoolchildren. Izzo
was indicted. Two criminal trials were anticipated. One
for the young man and the Boy Scouts; another for the
schoolchildren.

The school case was to go first. Nineteen months had
been spent focusing on that trial. But at the last moment
the court switched the order and the Boy Scout case
went first. That was in February 1991. Why a switch?
Some of the schoolchildren had recanted. Only 20 days
to prepare for the trial. After a full trial, Izzo was con-
victed in the Boy Scout case by a Nassau County jury.
Both Izzo and his estranged wife, the mother of his two
sons, testified.

Following that conviction, Izzo pled guilty on April
2, 1991, to abusing 16 of the schoolchildren, obviating a
need for the second trial.

The first cluster of civil cases on behalf of the school-
children came on for trial in September of 1995 in the
Supreme Court of Nassau County.

The plea of guilty put the plaintiffs in a powerful po-
sition.

The Plea The plea of guilty in the schoolchildren case
followed the Boy Scout conviction by less than two
months in 1991. The assistant district attorney, Maureen
Reardon, offered Mr. Izzo a plea of guilty to 38 counts

 

Journal | September 2001

APP. 0841
 

.

 

including rape, sodomy and sexual abuse in the first
degree. She made the offer after Izzo had been convicted
by ajury of sexually abusing the Boy Scouts. The district
attorney’s offer was contingent upon Izzo waiving his
right to appeal in all cases. His sentences would run
concurrently. He would serve no extra time. The offer
was accepted. Izzo was not merely asked whether he
pled guilty. He was asked specifically what he did. He
explained. “My penis entered her vagina.” That is, a
five-year-old’s vagina. He read from notes prepared, he
believes, by the prosecutor.

After Izzo pled guilty, the parents had a party. It was
very festive. Music, dancing and drink. The prosecutor,
Maureen Reardon, as well as Charles Brennan, the
lawyer representing the children in the civil cases, and
some of the detectives were there. They had a lot to cel-
ebrate. A plea of guilty would probably be admissible in
the civil case where not only Izzo would be sued, but
where his employer, the Harran Transportation Com-
pany, and the school district of Hicksville, deep pockets,
would also be sued.

Why did he take a plea? After his arrest in May of
1989 for molesting an older boy, an intense police inves-
tigation followed. The Nassau County Police Depart-
ment augmented its sex abuse unit so that at one time at
least 10 detectives were on the casé. The ‘police, al-
though there were no complaints from the young chil-
dren or their parents, begair to interview-them at great
length. They obtained incriminating statements from
the little children written by the police themselves. The
parents were not present-When the police interviewed
the children. The children could neither read nor write.
They were only five or six years old. They printed their
names on the bottom of these statements, countersigned
by their parents. Some of the statements were graphic.
“I saw Bob kiss the boys on the lips. He would also
touch the boys’ penises with his penis.” “He made me
sit on his lap when his pants were down. He pulled
down my pants and my underpants and he rubbed his
penis against my butt and my front private spot. He put
his penis where I make pee pee.” This from a kinder-
garten girl. These statements were taken in the summer
of 1989.

Robert Izzo drove Fes children during the school
year starting in September 1988. At lunch time, he took
the half-day morning class from school to home and the
half-day afternoon class from home to school. The last
time he drove was in early May 1989. He had gone to
Florida for a short visit. Upon his return, he was ar-
rested.

In October, Maureen Reardon swore the children to
testify before a grand jury. Swearing six-year-old chil-
dren is highly unusual. But there was no other corrobo-
ration, and legally she needed sworn testimony. Some

Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 156 of 158 PagelD #: 6740

children would not testify despite having given state-
ments to the police. Others gave watered-down versions
of what the police had written in the statements. The
grand jury indicted Izzo.

On the recommendation of the police, the children
were sent .v North Shore Hospital for extensive psycho-
logical therapy, lasting for months, in some cases up to
a year. The therapists at North Shore, for the most part,
assumed the children were abused. When the children
would deny or forget the abuse, the therapists claimed
that the children were in denial.

The Client How could anyone represent Bob Izzo, a
convicted pedophile, in the civil cases? Our first chal-
lenge:

1. Learning to Love Your Client No Matter How
Unlovable.

Enter Pat Crowe, of Agoglia, Fassberg, Holland &
Crowe, assisted by Jocelyn Krystal. They undertook the
defense of Izzo. There was a temptation to treat Izzo po-
litely and competently but give no passion, no zeal, a
cold defense. They resisted that gutless approach. In-
stead, they got to know their client.

Bob Izzo was an excellent candidate when Harran
Transportation Company hired him. He had been in the
Navy eight years, serving in Vietnam. He was married
and had two sons. He grew up in Hicksville, graduated
from its high school and still lived there in the family
home owned by his father. To be a school bus driver, the
law requires an investigation of one’s background. He
was fingerprinted. He had no record. Absolutely clean.
Clear in drug testing. A very good driving record. On
paper, a first-rate candidate.

He was a very popular driver, often requested by the:
parents. The children liked him. He ran a tight ship. He
was quick to complain in writing if some of the kids,
particularly the older ones, were unruly. There were two
letters of commendation in his file. The dispatchers
thought he was the kind of driver on whom they could
depend. He would sometimes go to lunch with Dotty
Watts, one of the dispatchers. She liked him. In fact,
Dotty, who later became a crucial witness, testified that
she used him as a photographer, one of his great inter-
ests, for her daughter’s wedding.

A bond developed between lawyers and client. Some
said Crowe’s opening was the best they ever heard.
Krystal’s concern for Izzo was noticeable, bringing him
help he couldn’t get in jail like lunch and a clean shirt. It
was contagious. It was noticed that the court officers,
not usually he~pitable to pedophiles, had a good rela-
tionship with Izzo.

However, there were some problems. It was claimed
that Izzo once asked a teenage counselor for a date dur-
ing a school summer program. But she may have looked
as old as 20. However, this was never reported to the

 

Journal | September 2001

APP. 0842
Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 157 of 158 PagelD #: 6741

bus company. A school clerk admitted that a mother
once complained Izzo had touched the sleeve of her
child’s dress saying she looked pretty. It made her child
uncomfortable. However, that mother was never called
to testify.

More seriously, 4 letter ‘rom a clerk at St. Ignatius, a
school in Hicksville, alleged that some children com-
plained about Izzo. They thought he was weird. He raf-
fled off candy. There was a
dirty picture from a maga-
zine on the floor. During the
trial, the author of the letter
testified that the only reason
she put the complaint in
writing was because the bus
company requested it. She
admitted she was asked to
make the letter strong so that
there would be a basis to ™
change his route. She had no fear for the children’s
safety. The children had not come into her office to com-
plain about Izzo; it was something that evolved during
a conversation. She never wanted the man fired and
there were no sexual overtones to the incident. Another
judge on an earlier application called the letter sinister
only in hindsight.

Izzo wrote a response. The children had been unruly
and their complaint was an act of retaliation. Indeed he
had filed a written complaint about one of the children
from St. Ignatius before the children complained of him.

The Harran safety director investigated the com-
plaint. He immediately searched the bus, found nothing
wrong, questioned Izzo, put a report in the file and
changed Izzo’s route.

The bus company and the school district argued
there was nothing in any of these complaints to suggest
that Izzo was a child molester.

Three sets of lawyers in general agreement but with
variations in their approach. And that’s a challenge.

2. Learning to Love Co-Counsel, Even When You
Want to Kill Each Other.

I, along with my partner, Bob Frisenda, and Lynn
Rosenthal of the firm of Clark, Gagliardi & Miller, P.C.,
undertook the defense of the bus company. Almost all
my trials are for plaintiffs, but this case was for old
friends at the Greater New York Mutual Insurance Co.
which had limited coverage for the bus company. The
defense of Izzo went to Crowe and the Agoglia firm.

Stanley Orzechowski, along with Michelle Mittleman
of the firm of Kroll & Tract, undertook the defense of the
Hicksville School District. Stanley had been with the
case from the beginning. My firm came in late, just for
the trial.

 

There were built-in tensions. Crowe took the position
that Izzo was railroaded into a plea. We, on behalf of the
Deep Pockets, had other defenses. Also, there were dif-
ferences between the bus company and the school dis-
trict. And all three sets of attorneys had their own way
of doing things, their own individual trial lawyer per-
sonalities. But we all had to hang together or assuredly
we would all “you know what” separately.

Strategy

We, the Deep Pockets,
began with the approach
that we would gloss over the
issue of whether Izzo did or
did not do it. We had a
strong defense. The bus com-
pany did nothing wrong.
The abuse, if it did occur,
was outside the scope of em-
ployment. The plaintiffs
would have to prove the bus company and the school
district knew or should have known that Izzo had a pro-
clivity to hurt children. But we had a powerful answer
to that. Who in their right mind would keep a bus dri-
ver if it was even suspected he had the slightest ten-
dency to hurt children? We were not dealing with a per-
son of rare skill such as a great athlete or performer. We
were talking about a bus driver whose skills were easily
replaceable.

A debate over strategy raged: “Don’t go near the
issue of whether Izzo did or did not do it. He pled
guilty. Who would plead guilty unless he did it? Even if
he didn’t do everything, he must have done some-
thing.”

My colleagues, Bob Frisenda, who supervised our
preparation, and Lynn Rosenthal, both former assistant
district attorneys from the Bronx, tried the case with me
and they concurred. Beware of the “did he or did he
not” issue. We didn’t need it. We had a solid defense. “If
the children’s parents and teacher didn’t know, how
could we know?”

A Troubled File Being a trial lawyer who comes to a
file late in a litigation has its drawbacks. There’s much
to learn. You have to read and then read and then read
a little more. People may become trial lawyers because
they like to talk, but they'd better like reading.

In this case, dozens of depositions and hearings had
to be digested. Pleadings and motions perused. Prece-
dents had to be analyzed. The investigation had to be re-
visited. Police statements had to be studied. It was
work.

And running under the entire case was a sewer of
foul accusations. Major sexual invasions of children of
CONTINUED ON PAGE 12

 

10

APP.

01
0843 Journal | September 20)
 

Case 2:06-cv-03136-JS Document 41-12 Filed 01/28/21 Page 158 of 158 PagelD #: 6742

CONTINUED FROM PAGE 10

tender years. Children at their niost adorably innocent
moment. Life is short. Who wants to be saddled with
this kind of a case? And that brings me to the third chal-
lenge:

3. Learning to Love the Case That Even Good
People Despise. ,

Despite all the tawdriness of the claims, there was an
undeniable fascination at work. True or not, these claims
drew back the curtain on a human being in a most pri-
vate moment. There was the voyeuristic thrill one some-
times gets in the theater. We were privy to dark secrets.
We were reminded: When it comes to sex, never be sur-
prised.

Yes, it was a hard case to learn, but we were but-
tressed by Dame Hawthorne’s wise dictum: That which
is hardest to do is sweetest to have done.

Young lawyers should learn that lesson. The case in
the office that no one wants to try is the case to covet.
“T'll try it” should be their instinctive and unqualified
response. Embrace it. Run to it. Make that case the love
of your life. The rewards will be many.

And so it was with this case. It became a mesmeriz-
ing adventure.

Strange Facts Facts inconsistent with the plea of
guilty came to our attention.

There was no physical evidence to corroborate the
claims. The children had been taken to Long Island Jew-
ish Hospital. There was no residual evidence of abuse in
the vaginal or anal area of any child. The claims of abuse
were not of light fondling. The claims included the big
three of sex abuse: vaginal, anal and oral rape. Even if
one were dealing with the most cautious pedophile who
sought to leave no evidence of his vicious intrusions
into five-year-old children, wouldn’t there have been at
least one lustful uncontrolled lunge that would have left
an indelible mark? Wouldn’t it be virtually impossible
not to physically harm such a small delicate child?

None of these 14 kindergarten children had been in
therapy for the last five years. If a child had been truly
traumatized in such an ugly fashion, wouldn't some of
them have needed some kind of continuing treatment?

These events supposedly took place in broad day-
light during the lunch hour. In Hicksville, homes and
buildings are close together. It is not a rural area where
buses can hide. Yet, not one witness to any of these atro-
cious acts was ever found, despite an intense investiga-
tion following enormous publicity.

Maybe we should question whether the abuse took
place.

The Judge But the trial » as ready to begin. Time to
decide on the Battle Plan. Time for the final strategy.
Time to choose. Time to open. Much depended on the

judge. How strict would he be on the admissibility of
evidence? How tight would the ship be run? It would be
a long trial. Jurors almost always go with the judge, the
most powerful personage in the courtroom. And it’s al-
ways a challenge.

4. Learning to Love the Judge.

In this case, it was easy. People will accuse me of flat-
tery. I don’t care. Fair is fair and truth is truth. We had a
splendid assignment.

The trial judge, Hon. Edward W. McCarty, II, per-
mitted a relaxed atmosphere. He didn’t insist we stand
each time he entered the courtroom. But when counsel
became too contentious, he stopped it fast. The mood
was one of congenial discipline. A colonel in the Army
Reserves, he had served in Haiti and would probably
have been in Bosnia except for this trial. A former pros-
ecutor himself, he understood the criminal process.

His instinct was to let in as much evidence as he legally
could, often over our objections. He wanted the jury to re-
ally know this case. In retrospect, a wise decision.

A trial that could have been ugly rarely became ugly.
A superb judicial performance.

The Jury We went through almost 800 jurors who
would be willing to sit for a “three-month” trial to find
10, six jurors and four alternates. Little did we know
that it would take more than 11 months of a full-time,
continuous trial. The jury was sound. We were in Mine-
ola, Long Island. A cross-section of Nassau County. Who
were they?

Juror One. The foreman, a large and friendly man.

Juror Two. Quick to smile, she always responded
well to my poor quips during our long trial. Not a par-
ent but a strong family person.

Juror Three. Very understanding, a mother, a solid
juror all the way.

Juror Four. Con Ed, a father who rarely betrayed his
feelings. Strong. He always listened attentively. From
the first, I wanted him on the jury.

Juror Five. Very warm, quick to seize nuance. She
smiled a lot. We liked each other. You can tell. Our only
black juror, a parent.

Juror Six. An ‘attractive, well-dressed woman, wore
something different almost every day. Her attentive-
ness, particularly during summations, to all four coun-
sel, was extraordinary. It riveted you to her. Her face
showing a high degree of intelligence. Divorced. No
children.

By the time of the verdict, there was only one alter-
nate left and she did not vote.

The Trial
What to do in the opening? What to do? You can bluff
through jury selection, but not an opening.
CONTINUED ON PAGE 14

 

12

APP.

0844 Journal | September 2001
